EXHIBIT 10.2











PURCHASE AND SALE AGREEMENT

Dated as of November 21, 2014

among
VARIOUS ENTITIES LISTED ON SCHEDULE I HERETO,
as Originators,
and
NCR RECEIVABLES LLC,
as Buyer






--------------------------------------------------------------------------------

CONTENTS
         



Clause
Subject Matter
Page

ARTICLE I     AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
 
2


 
 
 
SECTION 1.1    Agreement To Purchase, Sell and Contribute
 
2


SECTION 1.2    Timing of Purchases
 
3


SECTION 1.3    Consideration for Purchases
 
3


SECTION 1.4    Purchase and Sale Termination Date
 
3


SECTION 1.5    Intention of the Parties; Recharacterization
 
3


SECTION 1.6    Excluded Receivables
 
4


 
 
 
ARTICLE II    PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
 
4


 
 
 
SECTION 2.1    Purchase Report
 
4


SECTION 2.2    Calculation of Purchase Price
 
5


 
 
 
ARTICLE III    CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE
 
5


 
 
 
SECTION 3.1    Initial Purchase Price Payment
 
5


SECTION 3.2    Subsequent Purchase Price Payments
 
6


SECTION 3.3    Settlement as to Specific Receivables and Dilution
 
7


SECTION 3.4    Return of Certain Payments
 
8


 
 
 
ARTICLE IV    CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
 
9


 
 
 
SECTION 4.1    Conditions Precedent to Initial Sale and Contribution
 
9


SECTION 4.2    Certification as to Representations and Warranties
 
10


SECTION 4.3    Additional Originators
 
10


 
 
 
ARTICLE V    REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
 
11


 
 
 
SECTION 5.1    Representations and Warranties
 
11


 
 
 
ARTICLE VI    COVENANTS OF THE ORIGINATORS
 
17


 
 
 
SECTION 6.1    Covenants
 
17


SECTION 6.2    Separateness Covenants
 
21


 
 
 
ARTICLE VII    ADDITIONAL RIGHTS AND OBLIGATIONS IN RESPECT OF RECEIVABLES
 
21


 
 
 
SECTION 7.1    Rights of the Buyer
 
21


SECTION 7.2    Responsibilities of the Originators
 
22


SECTION 7.3    Further Action Evidencing Purchases
 
22


SECTION 7.4    Application of Collections
 
22


SECTION 7.5    Performance of Obligations
 
22


 
 
 
ARTICLE VIII PURCHASE AND SALE TERMINATION EVENTS
 
22


 
 
 
SECTION 8.1    Purchase and Sale Termination Events
 
23


SECTION 8.2    Remedies
 
23


 
 
 
ARTICLE IX    INDEMNIFICATION
 
23






-i-



--------------------------------------------------------------------------------

CONTENTS
         





Clause
Subject Matter
Page

SECTION 9.1    Indemnities by the Originators
 
23


 
 
 
ARTICLE X    MISCELLANEOUS
 
24


 
 
 
SECTION 10.1    Amendments, etc
 
24


SECTION 10.2    Notices, etc
 
25


SECTION 10.3    No Waiver; Cumulative Remedies
 
25


SECTION 10.4    Binding Effect; Assignability
 
25


SECTION 10.5    Costs and Expenses
 
25


SECTION 10.6    Governing Law
 
26


SECTION 10.7    CONSENT TO JURISDICTION
 
26


SECTION 10.8    WAIVER OF JURY TRIAL
 
26


SECTION 10.9    Execution in Counterparts
 
26


SECTION 10.10    Acknowledgment and Agreement; Third Party Beneficiaries
 
27


SECTION 10.11    No Proceeding
 
27


SECTION 10.12    Mutual Negotiations
 
27


SECTION 10.13    Limited Recourse
 
27





SCHEDULES
 
 
 
SCHEDULE I    
 
List and Location of Each Originator
SCHEDULE II
 
Location of Books and Records of Originators
SCHEDULE III    
 
Trade Names
SCHEDULE IV    
 
Notice Addresses
 
 
 
EXHIBITS
 
 
 
EXHIBIT A
 
Form of Purchase Report
EXHIBIT B
 
Form of Subordinated Note
EXHIBIT C
 
Form of Joinder Agreement
EXHIBIT D
 
Form of Collateral Description










-ii-



--------------------------------------------------------------------------------




This PURCHASE AND SALE AGREEMENT (as amended, restated, supplemented or
otherwise modified from time to time, this “Agreement”), dated as of November
21, 2014 is entered into among the various entities listed on Schedule I hereto
or that become parties hereto from time to time pursuant to Section 4.3 hereof
(the “Originators” and each, an “Originator”), and NCR RECEIVABLES LLC, a
Delaware limited liability company (the “Buyer”).
DEFINITIONS
Unless otherwise indicated herein, capitalized terms used and not otherwise
defined in this Agreement are defined in the Receivables Financing Agreement,
dated as of the date hereof (as the same may be amended, restated, supplemented
or otherwise modified from time to time, the “Receivables Financing Agreement”),
among the Buyer, as borrower, NCR Corporation, a Maryland corporation (“NCR”),
as initial Servicer (in such capacity, the “Servicer”), the Persons from time to
time party thereto as Lenders and as Group Agents, and PNC Bank, National
Association, as Administrative Agent. The interpretive provisions of Section
1.02 of the Receivables Financing Agreement are incorporated by reference
herein, mutatis mutandis, substituting references to the Receivables Financing
Agreement with references to this Agreement.
BACKGROUND
1.    The Buyer is a special purpose limited liability company, all of the
issued and outstanding membership interests of which are owned by NCR.
2.    The Originators generate Receivables in the ordinary course of their
businesses.
3.    The Originators, in order to finance their respective businesses, wish to
sell and/or, in the case of NCR, contribute Receivables and the Related Rights
to the Buyer, and the Buyer is willing to purchase and/or accept such
Receivables and the Related Rights from the Originators, on the terms and
subject to the conditions set forth herein.
4.    The Originators and the Buyer intend each such transaction to be a true
sale and/or, in the case of NCR, an absolute contribution and conveyance of
Receivables and the Related Rights by each Originator to the Buyer, providing
the Buyer with the full benefits of ownership of the Receivables, and the
Originators and the Buyer do not intend the transactions hereunder to be
characterized as a loan from the Buyer to any Originator.
5.    The Buyer intends to pledge the Receivables and the Related Rights to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Receivables Financing Agreement.
NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending to be legally bound, agree as follows:

Purchase and Sale Agreement



--------------------------------------------------------------------------------




ARTICLE I
AGREEMENT TO PURCHASE, SELL AND CONTRIBUTE
SECTION 1.1    Agreement To Purchase, Sell and Contribute. On the terms and
subject to the conditions set forth in this Agreement, each Originator,
severally and for itself, agrees to sell and/or, in the case of NCR, contribute,
to the Buyer, and the Buyer agrees to purchase and/or receive from such
Originator, from time to time on or after the Closing Date, but before the
related Purchase and Sale Termination Date (as defined in Section 1.4), all of
such Originator’s right, title and interest in and to:
(a)    each Receivable of such Originator that existed and was owing to such
Originator at the closing of such Originator’s business on October 31, 2014, or
with respect to any Originator that becomes party hereto pursuant to a Joinder
Agreement, the date specified in such Joinder Agreement (the “Cut-Off Date” with
respect to such Originator);
(b)    each Receivable generated by such Originator from and including the
related Cut-Off Date to but excluding the related Purchase and Sale Termination
Date;
(c)    all of such Originator’s interest in any goods (including returned
goods), and documentation of title evidencing the shipment or storage of any
goods (including returned goods), the sale or license of which gave rise to such
Receivable;
(d)    all instruments and chattel paper that may evidence such Receivable;
(e)    all other security interests or liens and property subject thereto from
time to time purporting to secure payment of such Receivable, whether pursuant
to the Contract related to such Receivable or otherwise, together with all UCC
financing statements or similar filings relating thereto;
(f)    solely to the extent applicable to such Receivable, all of such
Originator’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements or arrangements
constituting supporting obligations supporting payment and/or performance of any
of the foregoing;
(g)    all books and records of such Originator with respect to the foregoing,
and all rights, remedies, powers, privileges, title and interest (but not
obligations) in and to each Lock-Box and all Lock-Box Accounts, into which any
Collections or other proceeds with respect to such Receivables may be deposited,
and any related investment property or financial assets (as defined in Article 8
of the UCC) acquired with any such Collections; and
(h)    all Collections of any of the foregoing that are or were received by such
Originator on or after the related Cut-Off Date, and all other proceeds of the
foregoing.
All purchases and contributions hereunder shall be made without recourse, but
shall be made pursuant to, and in reliance upon, the representations, warranties
and covenants of the applicable Originator set forth in this Agreement. No
obligation or liability to any Obligor on any

2



--------------------------------------------------------------------------------




Receivable is intended to be assumed by the Buyer hereunder, and any such
assumption is expressly disclaimed. The property, proceeds and rights described
in clauses (c) through (h) above are herein referred to as the “Related Rights”,
and the Buyer’s foregoing agreement to purchase Receivables and Related Rights
is herein called the “Purchase Facility.”
SECTION 1.2    Timing of Purchases.
(a)    Closing Date Purchases. Effective on the Closing Date, each Originator
hereby sells and/or, in the case of NCR, contributes, to the Buyer, and the
Buyer hereby purchases and/or receives, such Originator’s entire right, title
and interest in, to and under (i) each Receivable that existed and was owing to
such Originator at the related Cut-Off Date, (ii) each Receivable generated by
such Originator from and including the related Cut-Off Date, to and including
the Closing Date, and (iii) all Related Rights with respect thereto.
(b)    Subsequent Purchases. After the Closing Date, until the Purchase and Sale
Termination Date for the applicable Originator, each Receivable and the Related
Rights generated by such Originator shall be, and shall be deemed to have been,
sold or contributed, as applicable, by such Originator to the Buyer immediately
(and without further action) upon the creation of such Receivable.
SECTION 1.3    Consideration for Purchases. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to make Purchase Price
payments to the Originators and to accept all capital contributions, in each
case, in accordance with Article III.
SECTION 1.4    Purchase and Sale Termination Date. The “Purchase and Sale
Termination Date” with respect to any Originator shall be the earlier to occur
of (a) the date the Purchase Facility is terminated with respect to such
Originator pursuant to Section 8.2(a) and (b) the first Payment Date to occur
following the day on which such Originator shall have given written notice to
the Buyer, the Administrative Agent and each Group Agent at or prior to 10:00
a.m. (New York City time) that such Originator desires to terminate this
Agreement.
SECTION 1.5    Intention of the Parties; Recharacterization. It is the express
intent of each Originator and the Buyer that each conveyance of the Receivables
and the Related Rights by such Originator to the Buyer under this Purchase
Facility be absolute and irrevocable and provide Purchaser with the full
benefits of ownership of such Receivables and Related Rights, and each
Originator hereby relinquishes all title and control over such Receivables and
Related Rights upon each such conveyance. However, if, contrary to the mutual
intent of the parties, any conveyance of Receivables, including without
limitation any Receivables constituting general intangibles as defined in the
UCC, and all Related Rights is not construed to be both a valid and perfected
sale and absolute assignment of such Receivables and Related Rights, and a
conveyance of such Receivables and Related Rights that is prior to the rights of
and enforceable against all other Persons at any time, including without
limitation lien creditors, secured lenders, purchasers and any Person claiming
through such Originator, then, it is the intent of such Originator and the Buyer
that (i) this Agreement also shall be deemed to be, and hereby is, a security
agreement within the meaning of the UCC and (ii) such Originator shall be deemed
to have granted to the Buyer as of the date of this Agreement, and such
Originator hereby grants to the Buyer a security interest in, to and under all
of such Originator’s right, title and interest in

3



--------------------------------------------------------------------------------




and to the Receivables and the Related Rights now existing and hereafter arising
that are transferred or purported to be transferred hereunder, which security
interest shall secure the payment of an amount equal to the aggregate Purchase
Price of the Receivables conveyed by such Originator to the Buyer hereunder and
any other payment obligation of such Originator to the Buyer hereunder (such
Originator's "Originator Obligations"). In furtherance of the foregoing, each
Originator hereby authorizes the filing of one or more financing statements with
an indication or description of the property conveyed hereunder (which may
describe such property in substantially the form attached hereto as Exhibit D),
and such amendments thereto and continuations and assignments thereof, in each
jurisdiction the Buyer or the Administrator deems necessary and appropriate to
perfect their respective ownership and security interests in the property
conveyed hereunder and the proceeds thereof.
SECTION 1.6    Excluded Receivables. Each Originator may from time to time, by
written notice to the Buyer, the Administrative Agent and the Group Agents,
propose to designate one or more Obligors, the Receivables of which will cease
to be sold (or contributed) to the Buyer by such Originator from and after a
specified date. If the Administrative Agent and the Group Agents consent to such
proposed exclusion in writing, Receivables owed by any such Obligor (each, an
"Excluded Obligor") created on or after the date specified in such written
consent, or if no date is specified, from and after the fifth Business Day after
the date of such written consent (such date, the "Exclusion Date" for such
Excluded Obligor) shall not be sold (or contributed) by such Originator to the
Buyer hereunder (each such Receivable, an "Excluded Receivable"). It is
acknowledged and agreed that collections on Excluded Receivables shall not
constitute Collections and shall be subject to the provisions of the Transaction
Documents regarding the commingling of Collections with other funds. With the
written consent of the Administrative Agent and the Group Agents, an Originator
may designate any Excluded Obligor to cease to be an Excluded Obligor as of a
specified date, and Receivables owed by such former Excluded Obligor created on
or after such specified date shall not constitute Excluded Receivables."


ARTICLE II
PURCHASE REPORT; CALCULATION OF PURCHASE PRICE
SECTION 2.1    Purchase Report. On the Closing Date and on each date when an
Information Package is due to be delivered under the Receivables Financing
Agreement (each such date, a “Monthly Purchase Report Date”), each Originator
shall deliver or cause to be delivered to the Buyer a report in substantially
the form of Exhibit A (each such report being herein called a “Purchase Report”)
setting forth, among other things:
(c)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by NCR, on the Closing Date (in the case of the
Purchase Report to be delivered on the Closing Date);
(d)    Receivables purchased by the Buyer from each Originator, or contributed
to the capital of the Buyer by NCR, during the Fiscal Month immediately
preceding such Monthly Purchase Report Date (in the case of each subsequent
Purchase Report); and

4



--------------------------------------------------------------------------------




(c)    the calculations of reductions of the Purchase Price for any Receivables
as provided in Section 3.3 (a) and (b).
SECTION 2.2    Calculation of Purchase Price. The “Purchase Price” to be paid to
each Originator in accordance with the terms of Article III for the Receivables
and the Related Rights that are purchased hereunder from such Originator shall
be determined in accordance with the following formula:
PP
=
OB x FMVD
where:
 
 
PP
=
Purchase Price for each Receivable as calculated on the relevant Payment Date.
OB
=
The Outstanding Balance of such Receivable on the relevant Payment Date.
FMVD
=
Fair Market Value Discount, as measured on such Payment Date, which is equal to
the quotient (expressed as percentage) of (a) one, divided by (b) the sum of (i)
one, plus (ii) the product of (A) the Prime Rate on such Payment Date, times (B)
a fraction, the numerator of which is the Days’ Sales Outstanding (calculated as
of the last day of the Fiscal Month immediately preceding such Payment Date) and
the denominator of which is 365 or 366, as applicable.

“Payment Date” means (i) the Closing Date and (ii) each Business Day thereafter
that the Originators are open for business.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Administrative Agent in its sole discretion.
ARTICLE III
CONTRIBUTIONS AND PAYMENT OF PURCHASE PRICE
SECTION 3.1    Initial Purchase Price Payment. On the terms and subject to the
conditions set forth in this Agreement, the Buyer agrees to pay to each
Originator the Purchase Price for the purchase to be made from such Originator
on the Closing Date (i) to the extent the Buyer has cash available therefor,
partially in cash (in an amount to be agreed between the Buyer and such
Originator and set forth in the initial Purchase Report) and, solely in the case
of NCR if elected by NCR in its sole discretion, by accepting a contribution
from NCR to the Buyer’s capital and (ii) the remainder by issuing a promissory
note in the form of Exhibit B to such Originator (each such promissory note, as
it may be amended, supplemented, endorsed or otherwise modified from time to
time, together with all promissory notes issued from time to time in
substitution therefor or renewal thereof in accordance with the Transaction
Documents,

5



--------------------------------------------------------------------------------




each being herein called a “Subordinated Note”) with an initial principal amount
equal to the remaining Purchase Price payable to such Originator that was not
paid in cash or, in the case of NCR, that was not contributed to the Buyer’s
capital.
SECTION 3.2    Subsequent Purchase Price Payments. On each Payment Date
subsequent to the Closing Date, on the terms and subject to the conditions set
forth in this Agreement, the Buyer shall pay to each Originator the Purchase
Price for the Receivables and the Related Rights generated by such Originator on
such Payment Date:
(a)    First, in cash to the extent the Buyer has cash available therefor (and
such payment is not prohibited under the Receivables Financing Agreement);
(b)    Second, solely in the case of NCR, if elected by NCR in its sole
discretion, to the extent any portion of the Purchase Price remains unpaid, by
accepting a contribution of such Receivable and the Related Rights by NCR to its
capital in an amount equal to such remaining unpaid portion of such Purchase
Price; and
(c)    Third, to the extent any portion of the Purchase Price remains unpaid,
the principal amount outstanding under the applicable Subordinated Note shall be
automatically increased by an amount equal to the lesser of (x) such remaining
unpaid portion of such Purchase Price and (y) the maximum increase in the
principal balance of the applicable Subordinated Note that could be made without
rendering the Buyer’s Net Worth less than the Required Capital Amount;
provided, however, that if more than one Originator is selling Receivables to
the Buyer on the date of such purchase, the Buyer shall make cash payments among
the Originators in such a way as to minimize to the greatest extent practicable
the aggregate principal amounts outstanding under the Subordinated Notes;
provided, further, however, that the foregoing shall not be construed to require
NCR to make any capital contribution to the Buyer.
“Net Worth” has the meaning set forth under “Borrower’s Net Worth” in the
Receivables Financing Agreement.
On each Monthly Settlement Date, based on the most recent Purchase Report, the
Buyer and each Originator shall determine the net amount of cash payments made
by the Buyer to such Originator during the related Fiscal Month in respect of
the Purchase Price for Receivables acquired from such Originator, after giving
effect to Section 3.4 hereof and Section 3.01 of the Receivables Financing
Agreement, the amount of the increase or decrease in such Originator's
Subordinated Note, and in the case of NCR, the portion of such Purchase Price
allocable to a capital contribution, and the Buyer shall report or cause to be
reported the foregoing determinations to the Administrative Agent.
Interest and principal on each Subordinated Note shall be paid by the Buyer in
accordance with the priorities set forth in Section 3.01(a) of the Receivables
Financing Agreement. Each Originator is authorized by the Buyer to make
appropriate notations on its Subordinated Note to reflect the date and amount of
each advance thereunder and the date and amount of each payment with respect
thereto, provided that the failure to make such notations shall not affect any
obligation of the Buyer thereunder. Each holder of a Subordinated Note

6



--------------------------------------------------------------------------------




agrees to mark the Subordinated Note “CANCELED” and return such Subordinated
Note to the Buyer upon the final payment thereof after the occurrence of the
Purchase and Sale Termination Date of the related Originator to whom such
Subordinated Note was originally issued.
SECTION 3.3    Settlement as to Specific Receivables and Dilution.
(a)    If, on the day of purchase or contribution of any Receivable from an
Originator hereunder, any of the representations or warranties set forth in
Sections 5.1(k), (l), (m), (x), (z) or (bb) are not true with respect to such
Receivable, then the Purchase Price for such Receivable shall be reduced by an
amount equal to such Purchase Price minus the amount of Collections received by
the Buyer thereon, and shall be accounted to such Originator as provided in
clause (c) below; provided, that if the Buyer thereafter receives payment on
account of any such Receivable, the Buyer promptly shall deliver such funds to
such Originator. Upon payment by the Originator or other application of such
credit in accordance with clause (c) below, all of Buyer’s right, title and
interest in and to such Receivable and any Related Rights (including any related
returned goods) shall be reconveyed to the applicable Originator, and any
related interest of Buyer in such Receivable and such Related Rights shall be
deemed released and relinquished, in each case without further action by any
Person.
(b)    If, on any day, the Outstanding Balance of any Receivable sold or
contributed by an Originator hereunder is reduced or adjusted as a result of (i)
defective, rejected or returned goods or services, (ii) any revision,
cancellation, allowance, rebate, credit memo, discount, warranty payment or
other voluntary reduction in the amounts actually owed by the applicable Pool
Obligor made by such Originator or any of its Affiliates (other than as a result
of the receipt of Collections), (iii) any setoff, counterclaim or dispute
between any Pool Obligor and such Originator or any of its Affiliates (whether
arising from the transaction giving rise to a Pool Receivable or any unrelated
transaction) or (iv) any correction to the reported Outstanding Balance of any
Pool Receivable as of the date of its sale or contribution hereunder due to such
reported Outstanding Balance being in excess of its actual Outstanding Balance
as of such date, then, in any such case, to the extent it would not constitute
reimbursement for any Credit Risk Losses and except as provided in the following
paragraph, the Purchase Price with respect to such Receivable shall be reduced
by the amount of such net reduction or adjustment and shall be accounted to such
Originator as provided in clause (c) below. Upon payment by the Originator or
other application of such credit in accordance with clause (c) below, all of
Buyer’s right, title and interest in and to any returned goods or any other
Related Rights specific to the portion of the Outstanding Balance of the
Receivable that was so reduced shall be reconveyed by the Buyer to the
applicable Originator, and any related interest of Buyer in such returned goods
or other Related Rights shall be deemed released and relinquished, in each case
without further action by any Person.
If (x) a Pool Receivable (or any portion thereof) is cancelled and the related
Outstanding Balance of such Receivable (or portion thereof) is reduced to zero
by an Originator in accordance with its customary credit and rebilling
practices, (y) such Originator simultaneously generates a new Receivable (or
portion thereof) payable by the same Obligor for the sale of goods, performance
of services or license of software giving rise to the cancelled or reduced Pool
Receivable in accordance with such Originator’s customary credit and rebilling
practices, and such Originator sells or contributes such new Receivable (or
portion thereof) to the

7



--------------------------------------------------------------------------------




Buyer hereunder and (z) the Purchase and Sale Termination Date has not occurred
with respect to such Originator, then the Buyer shall receive a credit against
the Purchase Price otherwise payable by it for such new Receivable (or portion
thereof) in an amount equal to the Purchase Price paid by the Buyer hereunder
for the cancelled portion of such Receivable, and the amount of the related net
reduction or adjustment to be accounted for as provided in clause (c) below
shall be equal to the amount, if any, by which such new Receivable’s Outstanding
Balance (or portion thereof) related to the sale of such goods, performance of
such services or license of such software is less than the Outstanding Balance
of such cancelled Pool Receivable (or portion thereof).
(c)    For so long as: (A) the Purchase and Sale Termination Date has not
occurred with respect to such Originator, (B) no Termination Event has occurred
and is continuing under the Receivables Financing Agreement, (C) no Borrowing
Base Deficit exists and (D) the Buyer’s Net Worth is at least equal to the
Required Capital Amount, any reduction in the Purchase Price of any Receivable
pursuant to clause (a) or (b) above shall, at the option of the related
Originator:
(i)    be applied as a credit for the account of the Buyer against the Purchase
Price of Receivables acquired by the Buyer from such Originator hereunder during
the Fiscal Month in which such reduction of the Purchase Price occurred;
(ii)    be applied as a repayment of principal to the outstanding principal
balance under the Subordinated Note payable to such Originator;
(iii)    be paid in cash to the Buyer by deposit of immediately available funds
into a Lock-Box Account as if Collections of the applicable Receivable in such
amount had actually been received on such date; or
(iv)    any combination of the foregoing.
In all other cases (including if (A) the Purchase and Sale Termination Date has
occurred with respect to the applicable Originator, (B) a Termination Event has
occurred and is continuing under the Receivables Financing Agreement, (C) a
Borrowing Base Deficit exists or (D) the Buyer’s Net Worth less than the
Required Capital Amount), any such reduction in the Purchase Price of any
Receivable shall be paid solely in cash by the applicable Originator in
accordance with clause (iii) above.
SECTION 3.4    Return of Certain Payments. If any Originator receives any cash
payments or cash distributions from the Buyer or from Collections during any
Fiscal Month (including in respect of the purchase price for Receivables,
payments of principal or interest on any Subordinated Note or dividends) at any
time during which a Borrowing Base Deficit existed or resulted from such
payments or distributions, such Originator shall return the amount of all such
payments and distributions to the Buyer on the first Monthly Settlement Date
following such Fiscal Month to be treated as Collections and applied in
accordance with the priorities set forth in Section 3.01(a) of the Receivables
Financing Agreement; provided, however, that each Originator may net from the
amount it is required to return to the Buyer, the amount (if any) that

8



--------------------------------------------------------------------------------




would otherwise be paid by the Buyer to such Originator on such Monthly
Settlement Date in accordance with Section 3.01(a) of the Receivables Financing
Agreement from available Collections (including Collections returned to the
Buyer by Originators pursuant to this paragraph and by the Servicer pursuant to
the last paragraph of Section 3.01(a) of the Receivables Financing Agreement). 
If any delay by an Originator to pay over such amounts causes the Buyer to incur
the obligation to pay additional interest or fees in respect of such amounts
under the Receivables Financing Agreement, such Originator shall additionally
pay over to the Buyer, to treated as Collections and applied in accordance with
the priorities set forth in Section 3.01(a) of the Receivables Financing
Agreement, an amount sufficient to compensate the Buyer for the amount of such
interest and fees.
ARTICLE IV
CONDITIONS OF PURCHASES; ADDITIONAL ORIGINATORS
SECTION 4.1    Conditions Precedent to Initial Sale and Contribution. The
initial sale and contribution hereunder is subject to the condition precedent
that the Buyer, the Administrative Agent (as the Buyer’s assignee) and each
Group Agent shall have received, on or before the Closing Date, the following,
each (unless otherwise indicated) dated the Closing Date, and each in form and
substance satisfactory to the Buyer and the Administrative Agent (as the Buyer’s
assignee) and each Group Agent:
(a)    a copy of the resolutions or unanimous written consent of the board of
directors or other governing body of each Originator approving this Agreement
and the other Transaction Documents to be executed and delivered by it and the
transactions contemplated hereby and thereby, certified by the Secretary or
Assistant Secretary of such Originator;
(b)    good standing certificates for each Originator issued as of a recent date
acceptable to the Buyer and the Administrative Agent (as the Buyer’s assignee)
by the Secretary of State (or similar official) of the jurisdiction of such
Originator’s organization or formation and each other jurisdiction where such
Originator is required to be qualified to transact business, except where the
failure to be so qualified would not reasonably be expected to have a Material
Adverse Effect;
(c)    a certificate of the Secretary or Assistant Secretary of each Originator
certifying the names and true signatures of the officers authorized on such
Person’s behalf to sign this Agreement and the other Transaction Documents to be
executed and delivered by it (on which certificate the Buyer, the Administrative
Agent (as the Buyer’s assignee) and each Group Agent may conclusively rely until
such time as the Buyer, the Administrative Agent (as the Buyer’s assignee) and
each Group Agent shall receive from such Person a revised certificate meeting
the requirements of this clause (c));
(d)    the certificate or articles of incorporation or other organizational
document of each Originator (including all amendments and modifications thereto)
duly certified by the Secretary of State of the jurisdiction of such
Originator’s organization as of a recent date, together with a copy of the
by-laws or other governing documents of such Originator (including all
amendments and modifications thereto), as applicable, each duly certified by the
Secretary or an Assistant Secretary of such Originator;

9



--------------------------------------------------------------------------------




proper financing statements (Form UCC-1) that have been duly authorized and name
each Originator as the debtor/seller and the Buyer as the buyer/assignor (and
the Administrative Agent, for the benefit of the Lenders, as secured
party/assignee) of the Receivables generated by such Originator in each
jurisdiction as the Buyer or the Administrative Agent deems necessary or
appropriate to perfect the Buyer’s ownership or security interest in such
Receivables and the Related Rights in which an ownership or security interest
has been assigned to it hereunder (it being understood that proper financing
statements with an indication of collateral substantially as described in
Exhibit D shall be deemed appropriate for purposes of this paragraph);


(e)    a written search report from a Person satisfactory to the Buyer and the
Administrative Agent (as the Buyer’s assignee) listing all effective financing
statements that name the Originators as debtors or sellers and that are filed in
all jurisdictions in which filings may be made against such Person pursuant to
the applicable UCC, together with copies of such financing statements (none of
which, except for those described in the foregoing clause (e) (and/or released
or terminated, as the case may be, prior to the date hereof), shall cover any
Receivable or any Related Rights which are to be sold to the Buyer hereunder),
and tax lien search reports (including, without limitation, liens of the PBGC)
from a Person satisfactory to the Buyer and the Administrative Agent (as the
Buyer’s assignee) showing no evidence of such liens filed against any
Originator;
(f)    favorable opinions of counsel to the Originators, in form and substance
satisfactory to the Buyer, the Administrative Agent and each Group Agent and
addressing the matters described in the closing memorandum attached as Exhibit G
to the Receivables Financing Agreement;
(g)    a copy of a Subordinated Note in favor of each Originator, duly executed
by the Buyer; and
(h)    evidence of the execution and delivery by each of the parties thereto of
each of the other Transaction Documents to be executed and delivered by it in
connection herewith.
SECTION 4.2    Certification as to Representations and Warranties. Each
Originator, by accepting the Purchase Price related to each purchase or
contribution of Receivables generated by such Originator, shall be deemed to
have certified that the representations and warranties of such Originator
contained in Article V, as from time to time amended in accordance with the
terms hereof, are true and correct in all material respects (unless such
representation or warranty contains a materiality qualification and, in such
case, such representation and warranty shall be true and correct as made) on and
as of such day, with the same effect as though made on and as of such day
(except for representations and warranties which apply to an earlier date, in
which case such representations and warranties shall be true and correct in all
material respects (unless such representation or warranty contains a materiality
qualification and, in such case, such representation and warranty shall be true
and correct as made) as of such earlier date).
SECTION 4.3    Additional Originators. Additional Persons may be added as
Originators hereunder, with the prior written consent of the Buyer, the
Administrative Agent and each Group Agent (which consents may be granted or
withheld in their sole discretion); provided that the

10



--------------------------------------------------------------------------------




following conditions are satisfied or waived in writing by the Administrative
Agent and each Group Agent on or before the date of such addition:
(a)    the Buyer, the Administrative Agent and each Group Agent shall have
received at least thirty days’ prior written notice of such proposed addition
and the identity of the proposed additional Originator and shall have received
such other information with respect to such proposed additional Originator as
the Buyer, the Administrative Agent or any Group Agent may reasonably request;
(b)    such proposed additional Originator shall have executed and delivered to
the Buyer, the Administrative Agent and each Group Agent an agreement
substantially in the form attached hereto as Exhibit C (a “Joinder Agreement”);
(c)    such proposed additional Originator shall have delivered to the Buyer,
the Administrative Agent (as the Buyer’s assignee) and each Group Agent each of
the documents with respect to such Originator described in Section 4.1, in each
case in form and substance satisfactory to the Buyer, the Administrative Agent
(as the Buyer’s assignee) and each Group Agent;
(d)    NCR shall have executed and delivered to the Administrative Agent (for
the benefit of the Credit Parties) a performance guaranty in form and substance
acceptable to the Administrative Agent guarantying the payment and performance
by such additional Originator of all of its obligations hereunder and under the
Transaction Documents to which it is a party;
(e)    no Purchase and Sale Termination Event or Unmatured Purchase and Sale
Termination Event shall have occurred and be continuing; and
(f)    no Termination Event or Unmatured Termination Event shall have occurred
and be continuing.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE ORIGINATORS
SECTION 5.1    Representations and Warranties. Each Originator (and solely with
respect to Section 5.1(y), the Buyer) hereby represents and warrants on each
date that a Receivable is conveyed to Buyer hereunder, with respect to itself
and the Receivables conveyed by it on such date, that:
(a)    Organization and Good Standing. Such Originator is duly organized,
validly existing and in good standing under the laws of the jurisdiction of its
organization or formation, with the power and authority under its organizational
documents and under the laws of the jurisdiction of its organization or
formation to own its properties and to conduct its business as such properties
are currently owned and such business is presently conducted.
(b)    Due Qualification. Such Originator is duly qualified to do business, is
in good standing as a foreign entity and has obtained all necessary licenses and
approvals in all jurisdictions in which the conduct of its business requires
such qualification, licenses or

11



--------------------------------------------------------------------------------




approvals, except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect.
(c)     Power and Authority; Due Authorization. Such Originator has all
necessary power and authority to (i) execute and deliver this Agreement and the
other Transaction Documents to which it is a party, (ii) perform its obligations
under this Agreement and the other Transaction Documents to which it is a party
and (iii) convey its Receivables and the Related Rights to the Buyer on the
terms and subject to the conditions herein provided, and such Originator has
duly authorized by all necessary action such grant and such Originator's
execution, delivery and performance and consummation of the transactions to be
performed and consummated by it in this Agreement and the other Transaction
Documents to which it is a party.
(d)    Binding Obligations. This Agreement and each of the other Transaction
Documents to which it is a party constitutes legal, valid and binding
obligations of such Originator, enforceable against such Originator in
accordance with their respective terms, except (i) as such enforceability may be
limited by applicable bankruptcy, insolvency, reorganization, moratorium or
other similar laws affecting the enforcement of creditors’ rights generally and
(ii) as such enforceability may be limited by general principles of equity,
regardless of whether such enforceability is considered in a proceeding in
equity or at law.
(e)    No Conflict or Violation. The execution and delivery of this Agreement
and each other Transaction Document to which such Originator is a party, the
performance of the transactions contemplated to be taken by such Originator by
this Agreement and the other Transaction Documents to which such Originator is a
party and the fulfillment by such Originator of the terms of this Agreement and
the other Transaction Documents to which it is a party applicable to it will not
(i) violate any of the terms or provisions of, or constitute (with or without
notice or lapse of time or both) a default under, the organizational documents
of such Originator or any material agreement or instrument to which such
Originator is a party or by which it or any of its property is bound, (ii)
result in the creation or imposition of any Adverse Claim upon any of its
properties pursuant to the terms of any such agreement to which such Originator
is a party or by which it or any of its properties is bound or (iii) conflict
with or violate any Applicable Law, except to the extent that any such default,
Adverse Claim or violation would not reasonably be expected to have a Material
Adverse Effect.
(f)    Litigation and Other Proceedings. There is no action, suit, proceeding or
investigation pending, or to its knowledge based on written notice received by
it, threatened, against such Originator before any Governmental Authority: (i)
asserting the invalidity of this Agreement or any of the other Transaction
Documents; (ii) seeking to prevent the consummation of any of the transactions
contemplated by this Agreement or any other Transaction Document; or (iii)
seeking any determination or ruling that would reasonably be expected to
materially and adversely affect the performance by it of its obligations under,
or the validity or enforceability of, this Agreement or any of the other
Transaction Documents.
(g)    No Consents. Such Originator is not required to obtain the consent of any
other party or any consent, license, approval, registration, authorization or
declaration of or with any Governmental Authority in connection with the
execution, delivery, or performance of this Agreement or any other Transaction
Document to which it is a party that has not already been

12



--------------------------------------------------------------------------------




obtained or the failure of which to obtain would not reasonably be expected to
have a Material Adverse Effect.
(h)    Compliance with Applicable Law. Such Originator has maintained in effect
all qualifications required under Applicable Law as are necessary to originate
the Pool Receivables and transfer such Pool Receivables pursuant to this
Agreement and (ii) has complied in all material respects with Applicable Law in
connection with originating the Pool Receivables and transferring such Pool
Receivables pursuant to this Agreement.
(i)    Accuracy of Information. All certificates, reports, statements, documents
and other information furnished to the Buyer, the Administrative Agent or any
other Credit Party by it pursuant to any provision of this Agreement or any
other Transaction Document, or in connection with or pursuant to any amendment
or modification of, or waiver under, this Agreement or any other Transaction
Document, is, at the time the same are so furnished, true and correct in all
material respects on the date the same are furnished to the Buyer, the
Administrative Agent or such other Credit Party (other than forward-looking or
projected information, with respect to which no representation or warranty is
made, and otherwise as subsequently corrected as the Administrative Agent or
such other Credit Party, as applicable, have deemed acceptable), and when taken
as a whole, and in light of the circumstances in which and the purposes for
which they were furnished, do not contain any material misstatement of fact or
omit to state a material fact or any fact necessary to make the statements
contained therein not misleading.
(j)    Names and Location. Except as described in Schedule III, such Originator
has not used any corporate names, trade names or assumed names since the date
occurring five calendar years prior to the Closing Date other than its name set
forth on the signature pages hereto. Such Originator is “located” (as such term
is defined in the applicable UCC) in the jurisdiction specified in Schedule I
and since the date occurring five calendar years prior to the Closing Date, has
not been “located” (as such term is defined in the applicable UCC) in any other
jurisdiction (except as specified in Schedule I). The office(s) where such
Originator keeps its records concerning the Receivables is at the address(es)
set forth on Schedule II.
(k)    Credit and Collection Policy. Such Originator has complied in all
material respects with the Credit and Collection Policy with regard to each Pool
Receivable sold or contributed by it hereunder.
(l)    Eligible Receivables. Each Receivable sold, transferred, assigned or
contributed hereunder by such Originator and identified as an Eligible
Receivable at the time of such sale, transfer or contribution is an Eligible
Receivable as of the date of such sale, transfer, assignment or contribution.
(m)    Valid Sale. Each sale or contribution, as the case may be, of Receivables
and the Related Rights made by such Originator pursuant to this Agreement shall
constitute a valid sale or contribution, as the case may be, of Receivables and
Related Rights to the Buyer, enforceable against creditors of such Originator,
except (i) as such enforceability may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting the
enforcement of creditors’ rights generally and (ii) as such enforceability may
be limited by

13



--------------------------------------------------------------------------------




general principles of equity, regardless of whether such enforceability is
considered in a proceeding in equity or at law.
(n)    Margin Stock. Such Originator is not engaged, principally or as one of
its important activities, in the business of extending credit for the purpose of
purchasing or carrying margin stock (within the meanings of Regulations T, U and
X of the Board of Governors of the Federal Reserve System), and no Purchase
Price payments or proceeds under this Agreement will be used to purchase or
carry any margin stock or to extend credit to others for the purpose of
purchasing or carrying any margin stock.
(o)    No Material Adverse Effect. Since the date of NCR’s most recent annual
report on form 10-K filed under the Exchange Act, there has been no Material
Adverse Effect on such Originator.
(p)    Investment Company Act. Such Originator is not an “investment company,”
or a company “controlled” by an “investment company,” within the meaning of the
Investment Company Act.
(q)    No Sanctions. 
(A) Such Originator (i) is not a person whose property or interest in property
is blocked or subject to blocking pursuant to Section 1 of Executive Order 13224
of September 23, 2001 Blocking Property and Prohibiting Transactions With
Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg. 49079
(2001)), (ii) does not engage in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative in any material respect of Section 2, and (iii)
is not a Sanctioned Person.
(B)    Such Originator is in compliance, in all material respects, with (i) the
Trading with the Enemy Act, as amended, and each of the foreign assets control
regulations of the United States Treasury Department (31 CFR, Subtitle B,
Chapter V, as amended) and any other enabling legislation or executive order
relating thereto, and (ii) the Uniting And Strengthening America By Providing
Appropriate Tools Required To Intercept And Obstruct Terrorism (USA PATRIOT Act
of 2001).  No part of the proceeds of any transfer of Receivables by such
Originator hereunder will be used for the purpose of financing the activities of
any Sanctioned Person or for any purpose in violation of the United States
Foreign Corrupt Practices Act of 1977, as amended, the UK Bribery Act of 2010 or
any other applicable bribery or corruption law, and such Originator and its
Subsidiaries are in compliance with such acts and laws, except where the failure
to comply with any such acts or laws, individually or in the aggregate, could
not reasonably be expected to result in a Material Adverse Effect.
(r)    Transaction Information. Neither such Originator nor any Affiliate of
such Originator acting on its behalf has delivered any Transaction Information
to any Rating Agency without providing such Transaction Information to the
applicable Group Agent prior to delivery to such Rating Agency. Neither such
Originator nor any Affiliate of such Originator acting on its behalf has
participated in any oral communications any Rating Agency in which

14



--------------------------------------------------------------------------------




such Originator or such Affiliate has provided any Transaction Information
without the participation of the applicable Group Agent.
(s)    Financial Condition. The consolidated balance sheets of such Originator
and its consolidated Affiliates as of September 30, 2014 and the related
statements of income and shareholders’ equity of such Originator and its
consolidated Affiliates for the fiscal quarter then ended, copies of which have
been furnished to the Administrative Agent and the Group Agents, present fairly
in all material respects the consolidated financial position of such Originator
and its consolidated Affiliates for the period ended on such date, all in
accordance with GAAP.
(t)    Bulk Sales Act. No transaction contemplated by this Agreement requires
compliance by such Originator with any bulk sales act or similar law.
(u)    Taxes. Such Originator has filed all material Tax returns required by
Applicable Law to have been filed by it and has paid, or caused to be paid all
material Taxes required by Applicable Law to be paid by it, other than any such
Taxes that are being contested in good faith by appropriate proceedings and for
which adequate reserves in accordance with GAAP have been established.
(v)    Opinions. The factual statements contained in the opinions delivered by
Skadden, Arps, Slate Meagher & Flom LLP on the Closing Date (or at any date
thereafter on which such an opinion is delivered to the Administrative Agent and
the Group Agents) with respect to “true sale” and “substantive consolidation”
matters are, in each case, true and correct in all material respects with
respect to such Originator, including that, no transfer is being made hereunder
(A) with the intent to hinder, delay or defraud any Person, (B) when the related
Originator is insolvent or expects to become insolvent as a result of the
transfers of its Receivables to Buyer, (C) when the related Originator is
engaged or expected to engage in a business for which its remaining property
represents an unreasonably small capitalization or (D) when the related
Originator intends to incur or believes that it will incur indebtedness that it
will not be able to repay at maturity.
(w)    ERISA.
(i)    Such Originator and its ERISA Affiliates are in compliance with the
applicable provisions of ERISA and the provisions of the Code relating to
Pension Plans and the regulations and published interpretations thereunder and
any similar applicable non-U.S. law, except for such noncompliance that would
not reasonably be expected to have a Material Adverse Effect. No Reportable
Event has occurred during the past five years other than a Reportable Event that
would not reasonably be expected to have a Material Adverse Effect. The excess
of the present value of all benefit liabilities under each Pension Plan (based
on the assumptions used to determine required minimum contributions under
Section 412 of the Code with respect to such Pension Plan), over the value of
the assets of such Pension Plan, determined as of the most recent annual
valuation date applicable thereto for which a valuation has been completed,
would not reasonably be expected to have a Material Adverse Effect, and the
excess of the present value of all benefit liabilities of all

15



--------------------------------------------------------------------------------




underfunded Pension Plans (based on the assumptions used to determine required
minimum contributions under Section 412 of the Code with respect to each such
Pension Plan), over the value of the assets of all such under funded Pension
Plans, determined as of the most recent annual valuation dates applicable
thereto for which valuations have been completed, would not reasonably be
expected to have a Material Adverse Effect. Neither such Originator nor any of
its ERISA Affiliates has received any written notification that any
Multiemployer Plan is in reorganization or has been terminated within the
meaning of Title IV of ERISA, or has knowledge that any Multiemployer Plan is
reasonably expected to be in reorganization or to be terminated, where such
reorganization or termination has had or would reasonably be expected to have,
through increases in the contributions required to be made to such Pension Plan
or otherwise, a Material Adverse Effect.
(ii) Such Originator and its ERISA Affiliates are in compliance (i) with all
applicable provisions of law and all applicable regulations and published
interpretations thereunder with respect to any employee pension benefit plan
governed by the laws of a jurisdiction other than the United States and (ii)
with the terms of any such plan, except, in each case, for such noncompliance
that would not reasonably be expected to have a Material Adverse Effect.
(x)    No Fraudulent Conveyance. With respect to each Receivable transferred to
Buyer by such Originator hereunder, the applicable Purchase Price received by
such Originator constitutes reasonably equivalent value in consideration
therefor and such transfer was not made for or on account of an antecedent debt.
No transfer by such Originator of any Receivable hereunder is or may be voidable
under any section of the Bankruptcy Code in the event of an Insolvency
Proceeding with respect to such Originator. No transfer of any Receivable by
such Originator hereunder: (i) is made with any intent on the part of such
Originator to hinder, delay or defraud any entity to which such Originator is or
will become indebted on or after the date of transfer, (ii) is made at a time
such Originator is not Solvent, (iii) would render the Originator not Solvent as
a result of such transfer, (iv) would cause such Originator to have an
unreasonably small amount of capital, (v) would cause such Originator to be
unable to pay its debts as they become due or (vi) is made with any intent on
the part of such Originator to evade any applicable laws or public policy.
(y)    Ordinary Course of Business. Each of the Originators and the Buyer
represents and warrants as to itself that each remittance of Collections by or
on behalf of such Originator to the Buyer under this Agreement will have been
(i) in payment of a debt incurred by such Originator in the ordinary course of
business or financial affairs of such Originator and the Buyer and (ii) made in
the ordinary course of business or financial affairs of such Originator and the
Buyer.
(z)    Good Title. Immediately preceding its sale or contribution of each
Receivable hereunder, such Originator was the owner of such Receivable sold or
contributed or purported to be sold or contributed, as the case may be, free and
clear of any Adverse Claims, and each such sale or contribution hereunder
constitutes a valid sale, transfer and assignment of

16



--------------------------------------------------------------------------------




all of such Originator’s right, title and interest in, to and under the
Receivables sold or contributed by it, free and clear of any Adverse Claims.
(aa)    Perfection. On or before the date hereof and before the generation by
such Originator of any new Receivable to be sold, contributed or otherwise
conveyed hereunder, all financing statements and other documents, if any,
required to be recorded or filed in order to perfect and protect the Buyer’s
ownership interest in such Receivable have been duly filed in each filing office
necessary for such purpose (or solely with respect to Receivables sold or
contributed on the Closing Date and the initial sales and contributions
hereunder, will be recorded or filed on or prior to the fifth Business Day
following the Closing Date). Upon the creation of each new Receivable sold,
contributed or otherwise conveyed or purported to be conveyed hereunder and on
the Closing Date for then existing Receivables, the Buyer shall have a valid and
perfected first priority ownership or security interest in each Receivable sold
to it hereunder, free and clear of any Adverse Claim.
(bb)    Enforceability of Contracts. Each Receivable sold or contributed by such
Originator hereunder arises under a Contract that is effective to create, and
has created, a legal, valid and binding obligation of the related Obligor to pay
the outstanding balance of such Receivable, enforceable against such Obligor in
accordance with its terms, except (i) as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting the enforcement of creditors’ rights generally and (ii) as such
enforceability may be limited by general principles of equity, regardless of
whether such enforceability is considered in a proceeding in equity or at law.
ARTICLE VI
COVENANTS OF THE ORIGINATORS
SECTION 6.1    Covenants. From the date hereof until the Final Payout Date, each
Originator will, unless the Administrative Agent and the Buyer shall otherwise
consent in writing, perform the following covenants:
(a)    Financial Reporting. Each Originator will maintain a system of accounting
established and administered in accordance with GAAP, and each Originator shall
furnish to the Buyer, the Administrative Agent and each Group Agent such
information as the Buyer, the Administrative Agent or any Group Agent may from
time to time reasonably request relating to such system of accounting.
(b)    Notice of Events of Default, Unmatured Events of Default, Purchase and
Sale Termination Events and Unmatured Purchase and Sale Termination Events. Each
Originator will notify the Buyer, the Administrative Agent and each Group Agent
in writing promptly upon (but in no event later than two (2) Business Days
after) a Financial Officer learning of the occurrence of a Termination Event,
Unmatured Termination Event, Purchase and Sale Termination Event or Unmatured
Purchase and Sale Termination Event. Such notice shall describe such Termination
Event, Unmatured Termination Event, Purchase and Sale Termination Event or
Unmatured Purchase and Sale Termination Event, and if applicable, the steps
being taken by the Person(s) affected with respect thereto.

17



--------------------------------------------------------------------------------




(c)    Preservation of Existence. Each Originator will do all things necessary
to preserve and keep in full force and effect its existence and, except where
the failure to do so would not reasonably be expected to have a Material Adverse
Effect, its franchises, authority to do business in each jurisdiction in which
its business is conducted, licenses, patents, trademarks, copyrights and other
proprietary rights. Without the consent of the Buyer, the Administrative Agent
and each Group Agent, no Originator shall make any change to the conduct of its
business if such change would reasonably be expected to have a Material Adverse
Effect; provided however, that nothing in this paragraph (c) shall prevent any
transaction permitted by paragraph (p) below or not otherwise prohibited by this
Agreement or any other Transaction Document.
(d)    Compliance with Laws. Each Originator will comply with the requirements
of all laws, rules and regulations applicable to its property or business
operations, except in such instance where (i) any failure to comply therewith,
individually or in the aggregate, would not reasonably be expected to have a
Material Adverse Effect or (ii) the requirement to comply therewith is being
contested in good faith.
(e)    Furnishing of Information and Cooperation with Inspections. Each
Originator will furnish or cause to be furnished to the Buyer, the
Administrative Agent and each Group Agent from time to time such information
with respect to the Pool Receivables as the Buyer, the Administrative Agent or
any Group Agent may reasonably request for purposes of protecting its interest
in the Pool Receivables or its rights and remedies under the Transaction
Documents. Each Originator will cooperate in connection with any Inspection duly
conducted pursuant to Section 7.01(g) of the Receivables Financing Agreement,
including to permit the Administrative Agent and each Group Agent or their
respective agents or representatives and/or certified public accountants or
other auditors, during regular business hours and with reasonable prior written
notice, to (i) examine and make copies of and abstracts from all books and
records relating to the Pool Receivables or other Collateral, (ii) visit the
offices and properties of such Originator for the purpose of examining such
books and records and (ii) discuss matters relating to the Pool Receivables, the
other Collateral or such Originator’s performance hereunder or under the other
Transaction Documents to which it is a party with any of the officers,
directors, employees or independent public accountants of such Originator, to
the extent reasonably available, having knowledge of such matters; and (iv)
conduct a review of its books and records with respect to such Pool Receivables
and other Collateral.
(f)    Payments on Receivables, Lock-Box Accounts. Each Originator will (or will
cause the Servicer to) instruct all Pool Obligors to deliver all payments on the
Pool Receivables to a Lock-Box Account or a Lock-Box. Each Originator will, and
will cause the Servicer to, maintain such books and records necessary to
identify Collections received from time to time on Pool Receivables and
necessary to segregate such Collections received from other property of the
Servicer and the Originators. If any Collections are received by an Originator
other than in a Lock-Box Account, it shall hold such payments in trust for the
benefit of the Administrative Agent (for the benefit of the Secured Parties) and
promptly (but in any event within two (2) Business Days after receipt) remit
such funds into a Lock-Box Account. If any funds other than Collections (or
other proceeds of the Collateral) are deposited into any Lock-Box Account, each
Originator will cause the Servicer to, within two (2) Business Days, identify
and transfer such funds to the appropriate Person entitled to such funds. Each
Originator

18



--------------------------------------------------------------------------------




acknowledges and agrees that no Lock-Box, Lock-Box Account or Lock-Box Agreement
may be modified or terminated except in accordance with the Receivables
Financing Agreement.
(g)    Sales, Liens, etc. Except as otherwise provided herein, no Originator
will sell, assign (by operation of law or otherwise) or otherwise dispose of, or
create or suffer to exist any Adverse Claim upon or with respect to, any Pool
Receivable or other Related Rights.
(h)    Extension or Amendment of Pool Receivables. Except as otherwise permitted
by the Receivables Financing Agreement, no Originator will, or will permit the
Servicer to, alter the delinquency status or adjust the Outstanding Balance or
otherwise modify the terms of any Pool Receivable in any material respect, or
amend, modify or waive, in any material respect, any term or condition of any
related Contract. Each Originator shall comply in all material respects with all
provisions required to be observed by it under the Credit and Collection Policy
and the related Contract that are applicable with respect to each Pool
Receivable conveyed by it hereunder.
(i)    Fundamental Changes. Each Originator shall provide the Buyer and the
Administrative Agent at least 30 days’ (or such shorter period agreed to by the
Administrative Agent in writing) prior written notice before making any change
in such Originator’s name, location or making any other change in such
Originator’s identity or corporate structure that could impair or otherwise
render any UCC financing statement filed in connection with this Agreement or
the Receivables Financing Agreement “seriously misleading” as such term (or
similar term) is used in the applicable UCC; each notice to the Buyer and the
Administrative Agent pursuant to this sentence shall set forth the applicable
change and the proposed effective date thereof.
(j)    Change in Credit and Collection Policy. Except to the extent required by
Applicable Law (in which case the applicable Originator shall give prompt
written notice thereof to the Buyer and the Administrative Agent), no Originator
will make any change in the Credit and Collection Policy that would reasonably
be expected to have a Material Adverse Effect without the prior written consent
of the Buyer, the Administrative Agent and the Majority Group Agents. Promptly
following any material change in the Credit and Collection Policy, such
Originator will (or will cause the Servicer to) deliver a copy of the updated
Credit and Collection Policy identifying such material change to the Buyer, the
Administrative Agent and each Group Agent.
(k)    Books and Records. Each Originator will maintain and implement (or cause
the Servicer to maintain and implement) administrative and operating procedures
(including an ability to recreate records evidencing Pool Receivables and
related Contracts in the event of the destruction of the originals thereof), and
keep and maintain (or cause the Servicer to keep and maintain) all documents,
books, records, computer tapes and disks and other information reasonably
necessary for the servicing of the Pool Receivables conveyed by it hereunder
(including records adequate to permit the daily identification of each such Pool
Receivable and all Collections of and adjustments to each such existing Pool
Receivable).
(l)    Change in Payment Instructions to Pool Obligors. No Originator shall (or
shall permit the Servicer to) make any change in its (or their) instructions to
the Pool Obligors

19



--------------------------------------------------------------------------------




regarding payments to be made to the Lock-Box Accounts (or any related
Lock-Box), other than any instruction to remit payments to a different Lock-Box
Account (or any related Lock-Box), unless the Administrative Agent shall have
directed such change or consented to such change in writing.
(m)    Ownership Interest, Etc. Each Originator shall (and shall cause the
Servicer to), at its expense, take all action necessary to establish and
maintain a valid and enforceable ownership or security interest in the Pool
Receivables, the Related Rights and Collections with respect thereto, and a
first priority perfected ownership or security interest in the Collateral, in
each case free and clear of any Adverse Claim, in favor of the Buyer and the
Administrative Agent (for the benefit of the Secured Parties), as applicable,
including taking such action to perfect, protect or more fully evidence the
interest of the Buyer and the Administrative Agent (for the benefit of the
Secured Parties) as the Buyer, the Administrative Agent or any Group Agent may
reasonably request. In furtherance of the foregoing, each Originator hereby
authorizes the Buyer and the Administrative Agent (for the benefit of the
Secured Parties) to file such continuations of the financing statements filed
hereunder as it deems necessary and appropriate to maintain such perfected
security interest. Each Originator shall (or shall cause the Servicer to), from
time to time and within the time limits established by law, prepare and present
to the Administrative Agent for the Administrative Agent’s authorization and
approval, all financing statements, amendments, continuations or initial
financing statements in lieu of a continuation statement, or other filings
necessary to continue, maintain and perfect the Administrative Agent’s security
interest as a first-priority interest. The Administrative Agent’s approval of
such filings shall authorize the Originator to file such financing statements
under the UCC. Notwithstanding anything else in the Transaction Documents to the
contrary, no Originator shall have any authority to file a termination, partial
termination, release, partial release, or any amendment that deletes the name of
a debtor or excludes collateral of any such financing statements filed in
connection with the Transaction Documents, without the prior written consent of
the Administrative Agent.
(n)    Further Assurances. Each Originator hereby authorizes and hereby agrees
from time to time, at its own expense, promptly to execute and deliver all
further instruments and documents, and to take all further actions, that the
Buyer or the Administrative Agent may reasonably request for the purpose of
exercising and enforcing the rights and remedies of the Buyer and the Secured
Parties under this Agreement or any other Transaction Document.
(o)    Transaction Information. No Originator shall deliver any Transaction
Information to any Rating Agency without providing such Transaction Information
to the applicable Group Agent prior to such delivery, nor shall any Originator
permit any of its Affiliate to do so on its behalf. No Originator shall provide
any Transaction Information in any oral communications with any Rating Agency
without the participation of the applicable Group Agent, nor shall any
Originator permit any of its Affiliates to do so on its behalf.
(p)    Mergers, Acquisitions, Sales, etc. Without the prior written consent of
the Buyer, the Administrative Agent and each Group Agent (which consent shall
not be unreasonably withheld, conditioned or delayed, so long as no Termination
Event or Unmatured Termination has occurred and remains continuing), no
Originator shall (i) consummate any merger, consolidation or other restructuring
or (ii) except as contemplated by the Transaction

20



--------------------------------------------------------------------------------




Documents, directly or indirectly sell, transfer, assign, convey or lease,
whether in one or a series of transactions, all or substantially all of its
assets; provided, that an Originator shall be permitted to merge with any of its
Affiliates if such Originator is the surviving entity and no Change in Control
would result therefrom.
(q)    Chattel Paper. Each Originator shall cause all chattel paper evidencing
such Originator’s Pool Receivables held by the Servicer in its possession or
control to be held by the Servicer as bailee for the Secured Parties and the
Buyer at the locations identified in Schedule II, in the Electronic Invoice
System or in other electronic document management systems (which may include
document storage systems provided by third party vendors used in the ordinary
course of the Servicer’s business); provided, however, that following the
occurrence and during the continuance of a Termination Event, the Originator
shall cause the Servicer to as promptly as practicable following receipt of
written request therefor from the Administrative Agent, (a) provide the
Administrative Agent with such access to the Electronic Invoice System, and, to
the extent reasonably practicable, such other electronic document management
systems, as is necessary to permit the Administrative Agent to identify, monitor
and track the chattel paper stored therein, (b) implement such restrictions on
the access of the officers, directors, agents and employees of the Servicer to
the Electronic Invoice System as are reasonably necessary to ensure that
possession or control of the chattel paper stored therein is not transferred to
any third party, and/or (c) use its commercially reasonable efforts to deliver
or cause to be delivered all tangible chattel paper to the Administrative Agent;
provided, that the foregoing shall be conducted in a manner reasonably
calculated to comply with any applicable confidentiality or restrictions on
disclosure to which the Servicer or any Originator is subject (including with
respect to Obligor information); and provided, further, that compliance with any
such request by the Servicer will not materially impede or adversely affect
Collections on, or the collectibility of, the Pool Receivables.
SECTION 6.2    Separateness Covenants. Each Originator hereby acknowledges that
this Agreement and the other Transaction Documents are being entered into in
reliance upon the Buyer’s identity as a legal entity separate from such
Originator and its Affiliates. Therefore, from and after the date hereof, each
Originator shall take all reasonable steps necessary to make it apparent to
third Persons that the Buyer is an entity with assets and liabilities distinct
from those of such Originator and any other Person, and is not a division of
such Originator, its Affiliates or any other Person. Without limiting the
generality of the foregoing and in addition to and consistent with the other
covenants set forth herein and in the other Transaction Documents, each
Originator shall: (i) comply with all applicable provisions set forth in Section
9(j) of the Buyer’s Limited Liability Company Agreement; and (ii) not take any
action inconsistent with the foregoing or contrary to the related matters set
forth or assumed in the opinions of counsel relating to true sale and
substantive non-consolidation matters.
ARTICLE VII
ADDITIONAL RIGHTS AND OBLIGATIONS
IN RESPECT OF RECEIVABLES
SECTION 7.1    Rights of the Buyer. If any Originator fails to perform any of
its obligations hereunder, the Buyer (or its assigns) may, but shall not be
required to, perform or cause the performance of such obligation, and the
applicable Originator shall be obligated to

21



--------------------------------------------------------------------------------




reimburse the reasonable and documented costs and expenses incurred by the Buyer
(or its assigns) in connection therewith.
SECTION 7.2    Responsibilities of the Originators. Anything herein to the
contrary notwithstanding:
(a)    Each Originator shall perform its obligations hereunder, and the exercise
by the Buyer or its designee of its rights hereunder shall not relieve such
Originator from such obligations.
(b)    None of the Buyer, the Servicer (other than in its capacity as an
Originator), the Lenders, the Group Agents or the Administrative Agent shall
have any obligation or liability to any Obligor or any other third Person with
respect to any Receivables, Contracts related thereto or any other related
agreements, nor shall the Buyer, the Servicer (other than in its capacity as an
Originator), the Lenders, the Group Agents or the Administrative Agent be
obligated to perform any of the obligations of such Originator thereunder.
SECTION 7.3    Further Action Evidencing Purchases. On or prior to the Closing
Date, each Originator shall mark its master data processing records evidencing
its Pool Receivables and Contracts with a legend, acceptable to the Buyer and
the Administrative Agent, evidencing that such Pool Receivables have been
transferred in accordance with this Agreement and none of the Originators shall
change or remove such notation without the consent of the Buyer and the
Administrative Agent. Each Originator agrees that from time to time, at its
expense, it will promptly execute and deliver all further instruments and
documents, and take all further action that the Buyer, the Servicer, the
Administrative Agent or any Group Agent may reasonably request in order to
perfect, protect or more fully evidence the Receivables and Related Rights
purchased by or contributed to the Buyer hereunder, or to enable the Buyer to
exercise or enforce any of its rights hereunder or under any other Transaction
Document; provided, that in no event shall any Originator be obligated to
include any notation or legend on, or otherwise mark, any tangible chattel paper
evidencing the Pool Receivables.
SECTION 7.4    Application of Collections. Any payment by an Obligor in respect
of any Pool Receivable owed by it to any Originator shall, except as otherwise
specified by such Obligor or required by Applicable Law and unless otherwise
instructed by the Servicer (with the prior written consent of the Administrative
Agent) or the Administrative Agent, be applied as a Collection of such Pool
Receivable to the extent of any amounts then due and payable thereunder.
SECTION 7.5    Performance of Obligations. Each Originator shall perform all of
its obligations under the Contracts related to the Receivables generated by such
Originator to the same extent as if interests in such Receivables had not been
transferred hereunder, and the exercise by the Buyer or the Administrative Agent
of its rights hereunder shall not relieve any Originator from any such
obligations.
ARTICLE VIII
PURCHASE AND SALE TERMINATION EVENTS

22



--------------------------------------------------------------------------------




SECTION 8.1    Purchase and Sale Termination Events. Each of the following
events or occurrences described in this Section 8.1 shall constitute a “Purchase
and Sale Termination Event” (each event which with notice or the passage of time
or both would become a Purchase and Sale Termination Event being referred to
herein as an “Unmatured Purchase and Sale Termination Event”):
(a)    the Termination Date shall have occurred under the Receivables Financing
Agreement; or
(b)    any Insolvency Proceeding shall be instituted against any Originator or
any Originator is not Solvent; or
(c)    the giving of written notice by the Credit Agreement Agent (as defined in
the Intercreditor Agreement) pursuant to Section 4(b)(y) of the Intercreditor
Agreement (as in effect on the date hereof).
SECTION 8.2    Remedies.
(a)    Automatic Termination. The Purchase and Sale Termination Date shall
automatically occur upon the occurrence and during the continuation of a
Purchase and Sale Termination Event (i) for all Originators, in the case of a
Purchase and Sale Termination Event described in clause (a) or (c) above, and
(ii) for the affected Originator(s), in the case of a Purchase and Sale
Termination Event described in clause (b) above; provided, that the rights and
remedies of the Buyer hereunder shall survive any such Purchase and Sale
Termination Date.
(b)    Remedies Cumulative. Upon any termination of the Purchase Facility of any
Originator pursuant to Section 8.2(a), the Buyer (and the Administrative Agent
as Buyer’s assignee) shall have against such Originator, in addition to all
other rights and remedies under this Agreement, all other rights and remedies
provided under the UCC of each applicable jurisdiction and other Applicable
Laws, which rights shall be cumulative.
ARTICLE IX
INDEMNIFICATION
SECTION 9.1    Indemnities by the Originators.
(a)    Each Originator hereby agrees to indemnify and hold harmless the Buyer
and its assigns (including any Secured Party under the Receivables Financing
Agreement), and their respective officers, directors, agents and employees
(each, an “Originator Indemnified Party”), from and against any loss, liability,
expense, damage or injury suffered or sustained by reason of (i) such
Originator’s failure to duly and punctually perform its obligations pursuant to
this Agreement or any other Transaction Document to which it is a party, (ii)
the breach by such Originator of any of its representations, warranties or
covenants hereunder, (iii) any violation of Applicable Law by such Originator or
(iv) any Adverse Claim asserted by any creditor of such Originator against any
of the Collateral (all of the foregoing being collectively referred to as
“Originator Indemnified Amounts”); excluding, however, (A) Originator
Indemnified Amounts to the extent arising out of or resulting from the gross
negligence or willful misconduct of such Originator Indemnified Party or any of
its Related Indemnified Parties or the breach by such

23



--------------------------------------------------------------------------------




Originator Indemnified Party or any of its Related Indemnified Parties of its
obligations under any Transaction Document to which it is a party, in each case,
as determined in a final non-appealable judgment by a court of competent
jurisdiction and (B) any Credit Risk Losses or losses arising under arrangements
(synthetically or otherwise) to the extent such arrangements have the effect of
replicating, in whole or in part, exposure to Credit Risk Losses.
(b)    In no event shall any Originator be liable hereunder to any Originator
Indemnified Party or any other Person for any special, indirect, consequential
or punitive damages, including but not limited to lost profits, even if the
Servicer has been advised of the likelihood of such loss or damage and
regardless of the form of action.
(c)    If for any reason any indemnification to which an Originator Indemnified
Party would otherwise be entitled pursuant to the terms of Section 9.1(a) is
unavailable to such Originator Indemnified Party or insufficient to hold it
harmless, then the applicable Originator shall contribute to the amount paid or
payable by such Originator Indemnified Party as a result of such loss, claim,
damage or liability in such proportion as is appropriate to reflect the relative
economic interests of such Originator and its Related Indemnified Parties on the
one hand and such Originator Indemnified Party and its Affiliates on the other
hand in the matters contemplated by this Agreement as well as the relative fault
of the Originator and its Affiliates and such Originator Indemnified Party and
its Related Indemnified Parties with respect to such loss, claim, damage or
liability and any other relevant equitable considerations. The reimbursement,
indemnity and contribution obligations of each Originator under this Section
shall, to the extent not duplicative, be in addition to any liability which such
Originator may otherwise have.
(d)    All amounts owed by any Originator under this Section 9.1 shall be paid
by such Originator by the Monthly Settlement Date following the Fiscal Month
during which such Originator has received the written demand of the related
Originator Indemnified Amounts from the applicable Originator Indemnified Party.
Any indemnification or contribution under this Section shall survive the
termination of this Agreement.
ARTICLE X
MISCELLANEOUS
SECTION 10.1    Amendments, etc.
(a)    The provisions of this Agreement may from time to time be amended,
modified or waived, if such amendment, modification or waiver is in writing and
executed by the Buyer and each Originator, with the prior written consent of the
Administrative Agent and the Majority Group Agents.
(b)    No failure or delay on the part of the Buyer, the Servicer, any
Originator or any third-party beneficiary in exercising any power or right
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power or right preclude any other or further exercise
thereof or the exercise of any other power or right. No notice to or demand on
the Buyer, the Servicer or any Originator in any case shall entitle it to any
notice or demand in similar or other circumstances. No waiver or approval by the
Buyer or the Servicer

24



--------------------------------------------------------------------------------




under this Agreement shall, except as may otherwise be stated in such waiver or
approval, be applicable to subsequent transactions. No waiver or approval under
this Agreement shall require any similar or dissimilar waiver or approval
thereafter to be granted hereunder.
(c)    The Transaction Documents contain a final and complete integration of all
prior expressions by the parties hereto with respect to the subject matter
thereof and shall constitute the entire agreement among the parties hereto with
respect to the subject matter thereof, superseding all prior oral or written
understandings.
SECTION 10.2    Notices, etc. All notices and other communications provided for
hereunder shall, unless otherwise stated herein, be in writing (including
facsimile or electronic mail communication) and shall be delivered or sent by
facsimile, electronic mail, or by overnight mail, to the intended party at the
mailing or electronic mail address of such party set forth under its name on
Schedule IV hereof or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto or in
the case of the Administrative Agent, any Lender or any Group Agent, at their
respective address for notices pursuant to the Receivables Financing Agreement.
All such notices and communications shall be effective (i) if delivered by
overnight mail, when received, and (ii) if transmitted by facsimile or
electronic mail, when sent, receipt confirmed by telephone or electronic means.
SECTION 10.3    No Waiver; Cumulative Remedies. The remedies herein provided are
cumulative and not exclusive of any remedies provided by law. Without limiting
the foregoing, each Originator hereby authorizes the Buyer, the Administrative
Agent, each Lender and each Group Agent (collectively, the “Set-off Parties”),
at any time during the continuance of a Termination Event, to set off, against
any obligations of such Originator to such Set-off Party arising in connection
with the Transaction Documents that are then due and payable, any and all
deposits (general or special, time or demand, provisional or final) then held
by, and any and all indebtedness then owing by, the applicable Set-off Party to
or for the credit or the account of such Originator; provided, that such Set-off
Party shall promptly notify the applicable Originator following the exercise of
any such set off, and the exercise of any such set off right shall be subject to
Section 13.12 of the Receivables Financing Agreement, to the extent applicable.
SECTION 10.4    Binding Effect; Assignability. This Agreement shall be binding
upon and inure to the benefit of the Buyer and each Originator and their
respective successors and permitted assigns. No Originator may assign any of its
obligations hereunder without the prior written consent of the Buyer, the
Administrative Agent and each Group Agent, except as otherwise herein
specifically provided. This Agreement shall create and constitute the continuing
obligations of the parties hereto in accordance with its terms, and shall remain
in full force and effect until such time as the parties hereto shall agree. The
rights and remedies with respect to any breach of any representation and
warranty made by any Originator pursuant to Article V and the indemnification
and payment provisions of Article IX shall be continuing and shall survive any
termination of this Agreement.
SECTION 10.5    Costs and Expenses. In addition to the rights of indemnification
granted under Section 9.01 hereof, the Originators shall pay to Buyer, on the
Monthly Settlement Date following the Fiscal Month during which such Originator
has received written demand therefor, all reasonable and documented
out-of-pocket costs and expenses incurred by the Buyer in

25



--------------------------------------------------------------------------------




connection with the preparation, execution and delivery of this Agreement. In
addition, the Originators shall pay to Buyer, on the Monthly Settlement Date
following the Fiscal Month during which such Originator has received written
demand therefor, all reasonable and documented out-of-pocket costs and expenses
(including Attorney Costs) incurred by Buyer in connection with the enforcement
of this Agreement, any restructuring or workout of this Agreement or the
administration of this Agreement, in each case, during the occurrence and
continuation of a Termination Event.
SECTION 10.6    Governing Law. THIS AGREEMENT, INCLUDING THE RIGHTS AND DUTIES
OF THE PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH,
THE LAWS OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE
GENERAL OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY
OTHER CONFLICTS OF LAW PROVISIONS THEREOF).
SECTION 10.7    CONSENT TO JURISDICTION. (a) EACH PARTY HERETO HEREBY
IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF ANY NEW YORK STATE OR
FEDERAL COURT SITTING IN NEW YORK CITY, NEW YORK IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT, AND EACH PARTY HERETO HEREBY
IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF SUCH ACTION OR PROCEEDING MAY
BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE EXTENT PERMITTED
BY LAW, IN SUCH FEDERAL COURT. THE PARTIES HERETO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT THEY MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING. THE PARTIES HERETO AGREE
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW.
(b)    EACH PARTY HERETO CONSENTS TO THE SERVICE OF ANY AND ALL PROCESS IN ANY
SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES OF SUCH PROCESS TO IT AT ITS
ADDRESS SPECIFIED IN SCHEDULE IV. NOTHING IN THIS SECTION 10.7 SHALL AFFECT THE
RIGHT OF THE PARTIES HERETO TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY LAW.
SECTION 10.8    WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
MAXIMUM EXTENT PERMITTED BY APPLICABLE LAW, TRIAL BY JURY IN ANY JUDICIAL
PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY, ANY MATTER (WHETHER SOUNDING IN
TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING OUT OF, RELATED TO, OR CONNECTED
WITH THIS AGREEMENT OR ANY OTHER TRANSACTION DOCUMENT.
SECTION 10.9    Execution in Counterparts. This Agreement may be executed in any
number of counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery of an

26



--------------------------------------------------------------------------------




executed counterpart hereof by facsimile or other electronic means shall be
equally effective as delivery of an originally executed counterpart.
SECTION 10.10    Acknowledgment and Agreement; Third Party Beneficiaries. By
execution below, each Originator expressly acknowledges and agrees that all of
the Buyer’s rights, title, and interests in, to, and under this Agreement (but
not its obligations), shall be pledged by the Buyer to the Administrative Agent
(for the benefit of the Secured Parties) pursuant to the Receivables Financing
Agreement, and each Originator consents to such pledge. Each of the parties
hereto acknowledges and agrees that the Administrative Agent, each Group Agent
and each other Secured Party is an express third-party beneficiary hereunder;
provided, that the rights of each such third-party beneficiary shall be subject
to the compliance by such third-party beneficiary of the provisions of the
Transaction Documents (including, to the extent applicable, the provisions of
Section 3.3 of this Agreement) that relate to such rights.
SECTION 10.11    No Proceeding. Each Originator hereby agrees that it will not
institute, or join any other Person in instituting, against the Buyer any
Insolvency Proceeding for at least one year and one day following the Final
Payout Date. Each Originator further agrees that notwithstanding any provisions
contained in this Agreement to the contrary, the Buyer shall not, and shall not
be obligated to, pay any amount in respect of any Subordinated Note or otherwise
to such Originator pursuant to this Agreement unless the Buyer has received
funds which may, subject to Section 3.01 of the Receivables Financing Agreement,
be used to make such payment. Any amount which the Buyer does not pay pursuant
to the operation of the preceding sentence shall not constitute a claim (as
defined in §101 of the Bankruptcy Code) against or corporate obligation of the
Buyer by such Originator for any such insufficiency unless and until the
provisions of the foregoing sentence are satisfied. The agreements in this
Section 10.11 shall survive any termination of this Agreement.
SECTION 10.12    Mutual Negotiations. This Agreement and the other Transaction
Documents are the product of mutual negotiations by the parties thereto and
their counsel, and no party shall be deemed the draftsperson of this Agreement
or any other Transaction Document or any provision hereof or thereof or to have
provided the same. Accordingly, in the event of any inconsistency or ambiguity
of any provision of this Agreement or any other Transaction Document, such
inconsistency or ambiguity shall not be interpreted against any party because of
such party’s involvement in the drafting thereof.
SECTION 10.13    Limited Recourse. The obligations of each of the parties under
this Agreement and each of the Transaction Documents are solely the corporate or
limited liability company obligations of such Person, and no recourse shall be
had against, and no personal liability whatsoever shall attach to or be incurred
by any incorporator, stockholder, member, partner or Related Party of any such
Person or those of any of their Affiliates by the enforcement of any assessment
or by any legal or equitable proceeding, by virtue of any statute or otherwise,
and any and all personal liability for breaches by any such Person of such
obligations, either at common law or at equity, or by statute, rule or
regulation, is hereby expressly waived with respect to every such incorporator,
stockholder, member, partner or Related Party as a condition of and in
consideration for the execution of this Agreement. The agreements in this
Section 10.13 shall survive any termination of this Agreement.

27



--------------------------------------------------------------------------------





[Signature Pages Follow]



28



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed by
their respective officers thereunto duly authorized as of the date first above
written.
NCR RECEIVABLES LLC,
as Buyer




By:    /s/ John Boudreau                
Name:     John Boudreau
Title:     President and Treasurer





NCR CORPORATION,
as Servicer and as an Originator




By:    /s/ Robert P. Fishman                
Name:     Robert P. Fishman
    Title:     Senior Vice President and
Chief Financial Officer









S-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




    
Schedule I

LIST AND LOCATION OF EACH ORIGINATOR



Originator
Location
NCR Corporation
Maryland
 
 
 
 
 
 
 
 




Schedule I-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Schedule II

LOCATION OF BOOKS AND RECORDS OF ORIGINATORS

Originator
Location of Books and Records
NCR Corporation
Physical Locations
3097 Satellite Boulevard
Duluth, GA 30096


3095 Satellite Boulevard
Duluth, GA 30096


Additional (hard copy and backup tape) backup services provided by:
Recall Corporation
One Recall Center
180 Technology Parkway
Norcross, GA 30092


Electronic Storage
Business Operations Center (BOC)
Electronic Order Jacket (EOJ)
Web Ordering Tool (WOT)
Invoice Engine
Maintained from offices at:
3095 Satellite Boulevard
Duluth, GA 30096


Legal Electronic Contract Management System (ECMS)
Maintained from offices at:
3097 Satellite Boulevard
Duluth, GA 30096


Additional electronic storage provided by:
Datamatics Global Services Limited
 
 
 
 
 
 
 
 






Schedule II-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Schedule III

TRADE NAMES

Names / trade names of former NCR operating subsidiaries (merged with and into
NCR)
▪
NCR Self-Service LLC

▪
Estorelink.com, Inc.

▪
Radiant Systems, Inc.

▪
Research Computer Services, Inc.

▪
The Microcard Corporation

▪
Quantor Corporation

▪
Old River Software, Inc.

▪
Data Pathing Inc.

▪
First Level Technology LLC

▪
TNR Nevada LLC

▪
TNR Canada Holdings Inc.

▪
TNR Holdings LLC

▪
The New Release LP

▪
TNR Holdings Corp.





Names / trade names of businesses acquired by NCR Corporation or Radiant
Systems, Inc. (merged with and into NCR as of December 31, 2013)
▪
Menugistics

▪
CCR Data Systems

▪
Capital Cash Register Co., Inc.

▪
CCR

▪
Supplies for POS

▪
CCR POS

▪
Capital Cash Register POS

▪
Aloha NH

▪
Aloha MA

▪
Aloha CT

▪
Aloha POS NH

▪
Aloha POS MA

▪
Aloha POS CT

▪
Dynamic Systems Corporation

▪
Dynamic Systems

▪
DSC

▪
Alohase

▪
Aloha SE

▪
Matrix Automation

▪
Matrix Proven POS

▪
Abacus Business Solutions

▪
Abacus Business Computers


Schedule III-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




▪
Abacus POS

▪
Retail Automation Products

▪
RAP-POS

▪
AlohaPOS4me

▪
Platinum Technology Systems

▪
Data Wave

▪
Professional Data Systems

▪
Platinum POS

▪
Aloha NJ

▪
Aloha NYC

▪
Aloha POS NJ

▪
Aloha POS NY

▪
Aloha POS NYC

▪
East Bay Cash Register Systems

▪
East Bay Point of Sale Solutions

▪
East Bay Point of Sale Systems

▪
East Bay Point of Sale

▪
East Bay POS

▪
South Bay Retail Systems

▪
East Bay Wholesale

▪
Electronic Retail Systems

▪
Aloha Sacramento

▪
Aloha San Francisco

▪
Aloha Sierra Nevada

▪
Forum Systems Group

▪
Forum Technology Group

▪
Forum Systems Group of Las Vegas

▪
Sierra Nevada Systems Group

▪
Transoft

▪
Transoft International

▪
uGenius Technology

▪
uGenius CUSO

▪
uGenius




Schedule III-2    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Schedule IV


NOTICE ADDRESSES
NCR Receivables LLC:
3095 Satellite Blvd.
Duluth, GA 30096
USA
Attn: President
Telephone: 937-445-5000
Email: john.boudreau@ncr.com


NCR Corporation:
3097 Satellite Blvd.
Duluth, GA 30096
USA
Attn: Treasurer
Telephone: 937-445-5000
Email: john.boudreau@ncr.com










--------------------------------------------------------------------------------




Exhibit A

FORM OF PURCHASE REPORT

Originator:
[Name of Originator]
 
Purchaser:
[NCR Receivables LLC]
 
Payment Date:
________________ ___, 20___
 
 
1.
Outstanding Balance of Receivables Purchased:
 
 
 
 
2.
Fair Market Value Discount:
 
 
 
 
 
1/{1 + (Prime Rate x Days’ Sales Outstanding}
 
 
365
 
 
 
 
 
Where:
 
 
 
Prime Rate = __________
 
 
 
Days’ Sales Outstanding = __________
 
 
3.
Purchase Price (1 x 2) = $ __________
 
 
4.
Reductions in the Purchase Price = $ __________
 
 
5.
Net Purchase Price (3 – 4) = $ __________




Exhibit A-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Exhibit B

[FORM OF SUBORDINATED NOTE]
New York, New York
[____], 20[__]
FOR VALUE RECEIVED, the undersigned, NCR RECEIVABLES LLC, a Delaware limited
liability company (the “Buyer”), promises to pay to [________________], a
[______________] (the “Originator”), on the terms and subject to the conditions
set forth herein and in the Purchase and Sale Agreement referred to below, the
aggregate unpaid Purchase Price of all Receivables purchased by the Buyer from
the Originator pursuant to such Purchase and Sale Agreement, as such unpaid
Purchase Price is shown in the records of the Servicer.
1.Purchase and Sale Agreement. This Subordinated Note is one of the Subordinated
Notes described in, and is subject to the terms and conditions set forth in,
that certain Purchase and Sale Agreement dated as of November 21, 2014 (as the
same may be amended, restated, supplemented or otherwise modified from time to
time, the “Purchase and Sale Agreement”), among the Buyer and the Originators
from time to time party thereto. Reference is hereby made to the Purchase and
Sale Agreement for a statement of certain other rights and obligations of the
Buyer and the Originator.
2.Definitions. Capitalized terms used (but not defined) herein have the meanings
assigned thereto in the Purchase and Sale Agreement and in Article I of the
Receivables Financing Agreement (as defined in the Purchase and Sale Agreement).
In addition, as used herein, the following terms have the following meanings:
“Bankruptcy Proceedings” has the meaning set forth in clause (b) of paragraph 9
hereof.
“Final Maturity Date” means the Payment Date immediately following the date that
falls one year and one day after the Termination Date.
“Prime Rate” means a per annum rate equal to the “U.S. Prime Rate” as published
in the “Money Rates” section of The Wall Street Journal or if such information
ceases to be published in The Wall Street Journal, such other publication as
determined by the Buyer in its sole discretion.
“Senior Interest Holders” means, collectively, the Lenders, the Group Agents,
the Administrative Agent, the Borrower Indemnified Parties, the Servicer
Indemnified Parties and the Affected Persons.
“Senior Interests” means, collectively, (i) the Aggregate Interest, (ii) the
Aggregate Capital, (iii) the fees referred to in Section 2.03 of the Receivables
Financing Agreement, (iv) all amounts payable pursuant to Sections 4.01, 4.02,
4.03, 12.01 or 13.04 of the Receivables Financing Agreement and (v) all other
obligations of the Buyer and

Exhibit B-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




the Servicer that are due and payable, to (a) the Lenders, the Group Agents, the
Administrative Agent and their respective successors, permitted transferees and
assigns arising in connection with the Transaction Documents and (b) any
Borrower Indemnified Party, Servicer Indemnified Party or Affected Person
arising in connection with the Receivables Financing Agreement or any other
Transaction Document, in each case, howsoever created, arising or evidenced,
whether direct or indirect, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all Interest accruing on any such
amount after the commencement of any Bankruptcy Proceedings, notwithstanding any
provision or rule of law that might restrict the rights of any Senior Interest
Holder, as against the Buyer or anyone else, to collect such interest.
“Subordination Provisions” means, collectively, clauses (a) through (l) of
paragraph 9 hereof.
3.Interest. Subject to the Subordination Provisions set forth below, the Buyer
promises to pay interest on this Subordinated Note as follows: to (but
excluding) the date on which the entire aggregate unpaid Purchase Price is fully
paid, the aggregate unpaid Purchase Price from time to time outstanding shall
bear interest at a rate per annum equal to the Prime Rate.
4.Interest Payment Dates. Subject to the Subordination Provisions set forth
below, the Buyer shall pay accrued interest on this Subordinated Note on each
Monthly Settlement Date, and shall pay accrued interest on the amount of each
principal payment made in cash on a date other than a Monthly Settlement Date at
the time of such principal payment.
5.Basis of Computation. Interest accrued hereunder shall be computed for the
actual number of days elapsed on the basis of a 365- or 366-day year, as the
case may be.
6.Principal Payment Dates. Subject to the Subordination Provisions set forth
below, payments of the principal amount of this Subordinated Note shall be made
as follows:
(a)The principal amount of this Subordinated Note shall be reduced by an amount
equal to each payment deemed made pursuant to Section 3.3 of the Purchase and
Sale Agreement.
(b)The entire outstanding principal amount of this Subordinated Note shall be
paid on the Final Maturity Date.
(c)Subject to the Subordination Provisions set forth below, the principal amount
of and accrued interest on this Subordinated Note may be prepaid by, and in the
sole discretion of the Buyer, on any Business Day without premium or penalty.
7.Payment Mechanics. All payments of principal and interest hereunder are to be
made in lawful money of the United States of America in the manner specified in
Article III of the Purchase and Sale Agreement.
8.Enforcement Expenses. In addition to and not in limitation of the foregoing,
but subject to the Subordination Provisions set forth below and to any
limitation imposed by

Exhibit B-2    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Applicable Law, the Buyer agrees to pay all expenses, including Attorney Costs,
incurred by the Originator in seeking to collect any amounts payable hereunder
which are not paid when due.
9.Subordination Provisions. The Buyer covenants and agrees, and the Originator
and any other holder of this Subordinated Note (collectively, the Originator and
any such other holder are called the “Holder”), by its acceptance of this
Subordinated Note, likewise covenants and agrees on behalf of itself and any
Holder, that the payment of the principal amount of and interest on this
Subordinated Note is hereby expressly subordinated in right of payment to the
payment and performance of the Senior Interests to the extent and in the manner
set forth in the following clauses of this paragraph 9:
(a)    No payment or other distribution of the Buyer’s assets of any kind or
character, whether in cash, securities, or other rights or property, shall be
made on account of this Subordinated Note except to the extent such payment or
other distribution is (i) permitted under Section 7.01(s) of the Receivables
Financing Agreement or (ii) made pursuant to clause (a) or (b) of paragraph 6 of
this Subordinated Note;
(b)    In the event of any dissolution, winding up, liquidation, readjustment,
reorganization or other similar event relating to the Buyer, whether voluntary
or involuntary, partial or complete, and whether in bankruptcy, insolvency or
receivership proceedings, or upon an assignment for the benefit of creditors, or
any other marshalling of the assets and liabilities of the Buyer or any sale of
all or substantially all of the assets of the Buyer other than as permitted by
the Purchase and Sale Agreement (such proceedings being herein collectively
called “Bankruptcy Proceedings”), the Senior Interests shall first be paid and
performed in full and in cash before the Originator shall be entitled to receive
and to retain any payment or distribution in respect of this Subordinated Note.
In order to implement the foregoing: (i) all payments and distributions of any
kind or character in respect of this Subordinated Note to which the Holder would
be entitled except for this clause (b) shall be made directly to the
Administrative Agent (for the benefit of the Senior Interest Holders); (ii) the
Holder shall promptly file a claim or claims, in the form required in any
Bankruptcy Proceedings, for the full outstanding amount of this Subordinated
Note, and shall use commercially reasonable efforts to cause said claim or
claims to be approved and all payments and other distributions in respect
thereof to be made directly to the Administrative Agent (for the benefit of the
Senior Interest Holders) until the Senior Interests shall have been paid and
performed in full and in cash; and (iii) the Holder hereby irrevocably agrees
that the Administrative Agent (acting on behalf of the Lenders), may in the name
of the Holder or otherwise, demand, sue for, collect, receive and receipt for
any and all such payments or distributions, and file, prove and vote or consent
in any such Bankruptcy Proceedings with respect to any and all claims of the
Holder relating to this Subordinated Note, in each case until the Senior
Interests shall have been paid and performed in full and in cash;
(c)    In the event that the Holder receives any payment or other distribution
of any kind or character from the Buyer or from any other source whatsoever, in
respect of this Subordinated Note, other than as expressly permitted by the
terms of this Subordinated Note or the Transaction Documents, such payment or
other distribution

Exhibit B-3    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




shall be received in trust for the Senior Interest Holders and shall be turned
over by the Holder to the Administrative Agent (for the benefit of the Senior
Interest Holders) forthwith. The Holder will mark its books and records so as
clearly to indicate that this Subordinated Note is subordinated in accordance
with the terms hereof. All payments and distributions received by the
Administrative Agent in respect of this Subordinated Note, to the extent
received in or converted into cash, may be applied by the Administrative Agent
(for the benefit of the Senior Interest Holders) first to the payment of any and
all expenses (including Attorney Costs) paid or incurred by the Senior Interest
Holders in enforcing these Subordination Provisions, or in endeavoring to
collect or realize upon this Subordinated Note, and any balance thereof shall,
solely as between the Originator and the Senior Interest Holders, be applied by
the Administrative Agent (in the order of application set forth in Section
3.01(a) of the Receivables Financing Agreement) toward the payment of the Senior
Interests; but as between the Buyer and its creditors, no such payments or
distributions of any kind or character shall be deemed to be payments or
distributions in respect of the Senior Interests;
(d)    Notwithstanding any payments or distributions received by the Senior
Interest Holders in respect of this Subordinated Note, while any Bankruptcy
Proceedings are pending the Holder shall not be subrogated to the then existing
rights of the Senior Interest Holders in respect of the Senior Interests until
the Senior Interests have been paid and performed in full and in cash. If no
Bankruptcy Proceedings are pending, the Holder shall only be entitled to
exercise any subrogation rights that it may acquire (by reason of a payment or
distribution to the Senior Interest Holders in respect of this Subordinated
Note) to the extent that any payment arising out of the exercise of such rights
would be permitted under Section 7.01(r) of the Receivables Financing Agreement;
(e)    These Subordination Provisions are intended solely for the purpose of
defining the relative rights of the Holder, on the one hand, and the Senior
Interest Holders on the other hand. Nothing contained in these Subordination
Provisions or elsewhere in this Subordinated Note is intended to or shall
impair, as between the Buyer, its creditors (other than the Senior Interest
Holders) and the Holder, the Buyer’s obligation, which is unconditional and
absolute, to pay the Holder the principal of and interest on this Subordinated
Note as and when the same shall become due and payable in accordance with the
terms hereof or to affect the relative rights of the Holder and creditors of the
Buyer (other than the Senior Interest Holders);
(f)    The Holder shall not, until the Senior Interests have been paid and
performed in full and in cash, (i) cancel, waive, forgive, transfer or assign,
or commence legal proceedings to enforce or collect, or subordinate to any
obligation of the Buyer, howsoever created, arising or evidenced, whether direct
or indirect, absolute or contingent, or now or hereafter existing, or due or to
become due, other than the Senior Interests, this Subordinated Note or any
rights in respect hereof or (ii) convert this Subordinated Note into an equity
interest in the Buyer, unless the Holder shall, in either case, have received
the prior written consent of the Administrative Agent;
(g)    The Holder shall not, without the advance written consent of the
Administrative Agent and each Lender, commence, or join with any other Person in

Exhibit B-4    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




commencing, any Bankruptcy Proceedings with respect to the Buyer until at least
one year and one day shall have passed since the Senior Interests shall have
been paid and performed in full and in cash;
(h)    If, at any time, any payment (in whole or in part) of any Senior Interest
is rescinded or must be restored or returned by a Senior Interest Holder
(whether in connection with Bankruptcy Proceedings or otherwise), these
Subordination Provisions shall continue to be effective or shall be reinstated,
as the case may be, as though such payment had not been made;
(i)    Each of the Senior Interest Holders may, from time to time, at its sole
discretion, without notice to the Holder, and without waiving any of its rights
under these Subordination Provisions, take any or all of the following actions:
(i) retain or obtain an interest in any property to secure any of the Senior
Interests; (ii) extend or renew for one or more periods (whether or not longer
than the original period), alter or exchange any of the Senior Interests in
accordance with the Transaction Documents, or release or compromise any
obligation of any nature with respect to any of the Senior Interests; (iii)
amend, supplement, amend and restate, or otherwise modify any Transaction
Document, subject to the terms thereof; and (iv) release its security interest
in, or surrender, release or permit any substitution or exchange for all or any
part of any rights or property securing any of the Senior Interests, or extend
or renew for one or more periods (whether or not longer than the original
period), or release or compromise any obligations of any nature of any obligor
with respect to any such rights or property;
(j)    The Holder hereby waives: (i) notice of acceptance of these Subordination
Provisions by any of the Senior Interest Holders; (ii) notice of the existence,
creation, non-payment or non-performance of all or any of the Senior Interests;
and (iii) all diligence in enforcement, collection or protection of, or
realization upon, the Senior Interests, or any thereof, or any security
therefor;
(k)    Each of the Senior Interest Holders may, from time to time, on the terms
and subject to the conditions set forth in the Transaction Documents to which
such Persons are party, but without notice to the Holder, assign or transfer any
or all of the Senior Interests, or any interest therein; and, notwithstanding
any such assignment or transfer or any subsequent assignment or transfer
thereof, such Senior Interests shall be and remain Senior Interests for the
purposes of these Subordination Provisions, and every immediate and successive
assignee or transferee of any of the Senior Interests or of any interest of such
assignee or transferee in the Senior Interests shall be entitled to the benefits
of these Subordination Provisions to the same extent as if such assignee or
transferee were the assignor or transferor; and
(l)    These Subordination Provisions are made for the benefit of the Senior
Interest Holders, and the Administrative Agent may proceed to enforce such
provisions on behalf of each of such Persons.
10.General. No failure or delay on the part of the Originator in exercising any
power or right hereunder shall operate as a waiver thereof, nor shall any single
or partial exercise of any

Exhibit B-5    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




such power or right preclude any other or further exercise thereof or the
exercise of any other power or right. No amendment, modification or waiver of,
or consent with respect to, any provision of this Subordinated Note shall in any
event be effective unless (i) the same shall be in writing and signed and
delivered by the Buyer and the Holder and (ii) all consents required for such
actions under the Transaction Documents shall have been received by the
appropriate Persons.
11.Maximum Interest. Notwithstanding anything in this Subordinated Note to the
contrary, the Buyer shall never be required to pay unearned interest on any
amount outstanding hereunder and shall never be required to pay interest on the
principal amount outstanding hereunder at a rate in excess of the maximum
nonusurious interest rate that may be contracted for, charged or received under
applicable federal or state law (such maximum rate being herein called the
“Highest Lawful Rate”). If the effective rate of interest which would otherwise
be payable under this Subordinated Note would exceed the Highest Lawful Rate, or
if the holder of this Subordinated Note shall receive any unearned interest or
shall receive monies that are deemed to constitute interest which would increase
the effective rate of interest payable by the Buyer under this Subordinated Note
to a rate in excess of the Highest Lawful Rate, then (i) the amount of interest
which would otherwise be payable by the Buyer under this Subordinated Note shall
be reduced to the amount allowed by Applicable Law, and (ii) any unearned
interest paid by the Buyer or any interest paid by the Buyer in excess of the
Highest Lawful Rate shall be refunded to the Buyer. Without limitation of the
foregoing, all calculations of the rate of interest contracted for, charged or
received by the Originator under this Subordinated Note that are made for the
purpose of determining whether such rate exceeds the Highest Lawful Rate
applicable to the Originator (such Highest Lawful Rate being herein called the
“Originator’s Maximum Permissible Rate”) shall be made, to the extent permitted
by usury laws applicable to the Originator (now or hereafter enacted), by
amortizing, prorating and spreading in equal parts during the actual period
during which any amount has been outstanding hereunder all interest at any time
contracted for, charged or received by the Originator in connection herewith. If
at any time and from time to time (i) the amount of interest payable to the
Originator on any date shall be computed at the Originator’s Maximum Permissible
Rate pursuant to the provisions of the foregoing sentence and (ii) in respect of
any subsequent interest computation period the amount of interest otherwise
payable to the Originator would be less than the amount of interest payable to
the Originator computed at the Originator’s Maximum Permissible Rate, then the
amount of interest payable to the Originator in respect of such subsequent
interest computation period shall continue to be computed at the Originator’s
Maximum Permissible Rate until the total amount of interest payable to the
Originator shall equal the total amount of interest which would have been
payable to the Originator if the total amount of interest had been computed
without giving effect to the provisions of the foregoing sentence.
12.No Negotiation. This Subordinated Note is not negotiable.
13.Governing Law. THIS SUBORDINATED NOTE, INCLUDING THE RIGHTS AND DUTIES OF THE
PARTIES HERETO, SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS
OF THE STATE OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE GENERAL
OBLIGATIONS LAW OF THE STATE OF NEW YORK, BUT WITHOUT REGARD TO ANY OTHER
CONFLICTS OF LAW PROVISIONS THEREOF).

Exhibit B-6    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




14.WAIVER OF JURY TRIAL. EACH PERSON THAT ACQUIRES ANY INTEREST IN THIS
SUBORDINATED NOTE HEREBY WAIVES, TO THE MAXIMUM EXTENT PERMITTED BY APPLICABLE
LAW, TRIAL BY JURY IN ANY JUDICIAL PROCEEDING INVOLVING, DIRECTLY OR INDIRECTLY,
ANY MATTER (WHETHER SOUNDING IN TORT, CONTRACT OR OTHERWISE) IN ANY WAY ARISING
OUT OF, RELATED TO, OR CONNECTED WITH THIS SUBORDINATED NOTE OR ANY OTHER
TRANSACTION DOCUMENT.
15.Captions. Paragraph captions used in this Subordinated Note are for
convenience only and shall not affect the meaning or interpretation of any
provision of this Subordinated Note.

Exhibit B-7    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Buyer has caused this Subordinated Note to be executed
as of the date first written above.
NCR RECEIVABLES LLC

By:_______________________________________
Name:____________________________________
Title:_____________________________________



Exhibit B-8    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Exhibit C

FORM OF JOINDER AGREEMENT
THIS JOINDER AGREEMENT, dated as of ___________, 20___ (this “Agreement”) is
executed by__________, a ______________ organized under the laws of __________
(the “Additional Originator”), with its principal place of business located at
__________.

BACKGROUND:
A.NCR Receivables LLC, a Delaware limited liability company (the “Buyer”) and
the various entities from time to time party thereto, as Originators
(collectively, the “Originators”), have entered into that certain Purchase and
Sale Agreement, dated as of November 21, 2014 (as amended, restated,
supplemented or otherwise modified through the date hereof, and as it may be
further amended, restated, supplemented or otherwise modified from time to time,
the “Purchase and Sale Agreement”).
B.The Additional Originator desires to become an Originator pursuant to Section
4.3 of the Purchase and Sale Agreement.
NOW, THEREFORE, in consideration of the foregoing and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
Additional Originator hereby agrees as follows:
SECTION 1.Definitions. Capitalized terms used in this Agreement and not
otherwise defined herein shall have the meanings assigned thereto in the
Purchase and Sale Agreement or in the Receivables Financing Agreement (as
defined in the Purchase and Sale Agreement).
SECTION 2.Transaction Documents. The Additional Originator hereby agrees that it
shall be bound by all of the terms, conditions and provisions of, and shall be
deemed to be a party to (as if it were an original signatory to), the Purchase
and Sale Agreement and each of the other relevant Transaction Documents. From
and after the later of the date hereof and the date that the Additional
Originator has complied with all of the requirements of Section 4.3 of the
Purchase and Sale Agreement, the Additional Originator shall be an Originator
for all purposes of the Purchase and Sale Agreement and all other Transaction
Documents. The Additional Originator hereby acknowledges that it has received
copies of the Purchase and Sale Agreement and the other Transaction Documents.
The Cut-off Date for the Additional Originator shall be [ ].
SECTION 3.Representations and Warranties. The Additional Originator hereby makes
all of the representations and warranties set forth in Article V (to the extent
applicable) of the Purchase and Sale Agreement as of the date hereof (unless
such representations or warranties relate to an earlier date, in which case as
of such earlier date), as if such representations and warranties were fully set
forth herein. The Additional Originator hereby represents and warrants that its
“location” (as defined in the applicable UCC) is [____________________], and the

Exhibit C-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




offices where the Additional Originator keeps all of its books and records
concerning the Receivables and Related Security is as follows:
                                                   
                                                   
                                                   
SECTION 4.Miscellaneous. This Agreement, including the rights and duties of the
parties hereto, shall be governed by, and construed in accordance with, the laws
of the State of New York (including Sections 5-1401 and 5-1402 of the General
Obligations Law of the State of New York, but without regard to any other
conflicts of law provisions thereof). This Agreement is executed by the
Additional Originator for the benefit of the Buyer, and its assigns, and each of
the foregoing parties may rely hereon. This Agreement shall be binding upon, and
shall inure to the benefit of, the Additional Originator and its successors and
permitted assigns.
[Signature Pages Follow]

Exhibit C-2    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the undersigned has caused this Agreement to be executed by
its duly authorized officer as of the date and year first above written.
[NAME OF ADDITIONAL ORIGINATOR]




By:_______________________________________
Name:    ______________________________
Title:    ______________________________

Consented to:
[NCR RECEIVABLES LLC]
By:______________________________________
Name:    ______________________________
Title:    ______________________________


Acknowledged by:
PNC BANK, NATIONAL ASSOCIATION
as Administrative Agent
By:______________________________________
Name:    ______________________________
Title:    ______________________________


[GROUP AGENTS]
By:______________________________________
Name:    ______________________________
Title:    ______________________________
    
NCR CORPORATION

By:______________________________________
Name:    ______________________________
Title:    ______________________________

Exhibit C-3    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




Exhibit D
Collateral Description


Collateral Description:


This financing statement covers all right, title and interest of the Seller (as
defined in Exhibit A) in, to and under all Transferred Receivables and all
Related Rights (each as defined in Exhibit A), whether now or hereafter owned,
existing or arising.


Exhibit A Referenced above:


Debtor/Seller
[Name of Originator] (the “Seller”)
[Originator’s Address]


Buyer/Assignor:
NCR Receivables LLC (the “Buyer”)
3095 Satellite Boulevard
Duluth, Georgia 30096


Secured Party/Assignee:
PNC Bank, N.A., as administrative agent (the “Secured Party”)
Three PNC Plaza
225 Fifth Avenue
Pittsburgh, Pennsylvania 15222-2707



As used in this Exhibit A, the following terms have the following meanings:


“Collections” means, with respect to any Transferred Receivable: (a) all funds
received in payment of any amounts owed in respect of such Transferred
Receivable (including purchase price, finance charges, interest and all other
charges), or applied to amounts owed in respect of such Transferred Receivable
(including insurance payments and net proceeds of the sale or other disposition
of repossessed goods or other collateral or property of the related Obligor or
any other person directly or indirectly liable for the payment of such
Transferred Receivable and available to be applied thereon), (b) all “deemed
collections” of a Transferred Receivable constituting reimbursement by the
Seller for Dilution Amounts or breaches of representations and warranties with
respect to such Transferred Receivable, (c) all proceeds of all Related Rights
with respect to such Transferred Receivable and (d) all other proceeds of such
Transferred Receivable.
“Contract” means, with respect to any Transferred Receivable, any and all
contracts, instruments, agreements, leases, invoices, notes or other writings
pursuant to which such Transferred Receivable arises or that evidence such
Transferred Receivable or under which an Obligor becomes or is obligated to make
payment in respect of such Transferred Receivable.


“Dilution Amounts” means any reduction to the outstanding balance owed in
respect of any Transferred Receivable as a result of (i) defective, rejected or
returned goods or services, (ii)

Exhibit D-1    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




any revision, cancellation, allowance, rebate, credit memo, discount, warranty
payment or other voluntary reduction in the amounts actually owed by the
applicable Obligor made by the Seller or any of its affiliates (other than as a
result of the receipt of Collections), (iii) any setoff, counterclaim or dispute
between any Obligor and the Seller or any of its affiliates (whether arising
from the transaction giving rise to a Transferred Receivable or any unrelated
transaction) or (iv) any correction to the reported outstanding balance of any
Transferred Receivable as of the date of its sale or contribution under the
Purchase and Sale Agreement due to such reported outstanding balance being in
excess of its actual outstanding balance as of such date
“Lock-Box Collateral” means each post office box, bank account, securities
account or deposit account into which Collections and other proceeds of the
collateral may be deposited from time to time.
“Obligor” means, with respect to any Transferred Receivable, each person
obligated to make payments with respect to such Transferred Receivable,
including any guarantor thereof.
“Purchase and Sale Agreement” means the Purchase and Sale Agreement, dated as of
November 21, 2014, among the Buyer, as buyer, and the Seller and certain other
affiliates of the Seller from time to time party thereto, as originators.
“Receivable” means any right to payment of a monetary obligation owed to the
Seller or the Buyer (as assignee of Seller), whether constituting an account,
chattel paper, payment intangible, instrument or general intangible, in each
instance arising in connection with the sale of goods, for services rendered or
the license of software, and includes, without limitation, the obligation to pay
any finance charges, fees and other charges with respect thereto.
“Related Rights” means, with respect to any Transferred Receivable:
(a)all of the Seller’s interest in any goods (including returned goods), and
documentation of title evidencing the shipment or storage of any goods
(including returned goods), the sale or license of which gave rise to any
Transferred Receivable;
(b)all instruments and chattel paper that may evidence any Transferred
Receivable,
(c)all other security interests or liens and property subject thereto from time
to time purporting to secure payment of any Transferred Receivable, whether
pursuant to the Contract related to such Transferred Receivable or otherwise,
together with all UCC financing statements or similar filings relating thereto,
(d)solely to the extent applicable to any Transferred Receivable, all of the
Seller’s rights, interests and claims under the related Contracts and all
guaranties, indemnities, insurance and other agreements or arrangements
constituting supporting obligations supporting payment and/or performance of any
of the foregoing,
(e)all books and records of the Seller with respect to the foregoing, and all
rights, remedies, powers, privileges, title and interest (but not obligations)
in and to the Lock-Box Collateral, and any related investment property or
financial assets (as defined in Article 8 of the UCC) acquired with any such
Collections; and

Exhibit D-2    Purchase and Sale Agreement (NCR)



--------------------------------------------------------------------------------




(f)all Collections and all other proceeds of any of the foregoing.
“Transferred Receivables” means all Receivables sold or contributed (or
purportedly sold or contributed) to the Buyer pursuant to the Purchase and Sale
Agreement other than any Receivable reconveyed to the Seller unless such
Receivable is subsequently re-sold or contributed to the Buyer pursuant to the
Purchase and Sale Agreement.

Exhibit D-3    Purchase and Sale Agreement (NCR)

